UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X]Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2010 or []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission File Number:333-114041 PLY GEM HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 20-0645710 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5020 Weston Parkway, Suite 400, Cary, North Carolina (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 919-677-3900 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:None Indicate by checkmark if the registrant is a well–known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes[] No[X] Indicate by checkmark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes[] No[X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days. Yes[]No[X] * Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[ ]No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K [X]. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[X]Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes[] No[X] The aggregate market value of voting and non-voting common stock held by non-affiliates of the registrant as of July 3, 2010 was $0. The Company had 100 shares of common stock outstanding as of March 21, 2011. Documents incorporated by reference:None * The registrant became subject to the filing requirements of Section 15(d) of the Securities Exchange Act of 1934 on May 27, 2010.The registrant filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the period it was required to file such reports. Form 10-K Annual Report Table of Contents PART I Item 1. Business 1 Item 1A. Risk Factors 10 Item 1B. Unresolved staff comments 15 Item 2. Properties 16 Item 3. Legal Proceedings 17 Item 4. Reserved 17 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchase of Equity Securities 17 Item 6. Selected Financial Data 18 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 36 Item 8. Financial Statements and Supplementary Data 37 Reports of Independent Registered Public Accounting Firms 37 Consolidated Statements of Operations 39 Consolidated Balance Sheets 40 Consolidated Statements of Cash Flows 41 Consolidated Statements of Stockholder’s Equity (Deficit) and 42 Comprehensive Income (Loss) Notes to Consolidated Financial Statements 43 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 81 Item 9A. Controls and Procedures 81 Item 9B. Other Information 81 PART III Item 10. Directors, Executive Officers and Corporate Governance 82 Item 11. Executive Compensation 86 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 97 Item 13. Certain Relationships and Related Transactions, and Director Independence 98 Item 14. Principal Accountant Fees and Services 99 PART IV Item 15. Exhibits and Financial Statement Schedule 99 Signatures Exhibit Index CAUTIONARY STATEMENT WITH RESPECT TO FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “expect,” “plan,” “anticipate,” “believe,” “estimate,” “predict,” “potential” or “continue,” the negative of such terms or other comparable terminology. These statements are only predictions.Actual events or results may differ materially. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Moreover, neither we nor any other person assumes responsibility for the accuracy and completeness of the forward-looking statements.All written and oral forward-looking statements made in connection with this Annual Report on Form 10-K that are attributable to us or persons acting on our behalf are expressly qualified in their entirety by the "Risk Factors" and other cautionary statements included herein. We are under no duty to update any of the forward-looking statements after the date of this Annual Report on Form 10-K to conform such statements to actual results or to changes in our expectations, except as required by federal securities laws. There can be no assurance that other factors will not affect the accuracy of these forward-looking statements or that our actual results will not differ materially from the results anticipated in such forward-looking statements. While it is impossible to identify all such factors, factors which could cause actual results to differ materially from those estimated by us include, but are not limited to the following: • our high degree of leverage and significant debt service obligations; • restrictions under the indentures governing the senior secured notes and senior subordinated notes and restrictions under our senior secured asset-based revolving credit facility; • the competitive nature of our industry; • changes in interest rates, and general economic, home repair and remodeling, and new home construction market conditions; • changes in the price and availability of raw materials; and • changes in our relationships with our significant customers. These and other factors are more fully discussed in the “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” sections and elsewhere in this Annual Report on Form 10-K. These risks could cause actual results to differ materially from those implied by forward-looking statements in this Annual Report on Form 10-K. PART I Item 1. BUSINESS Company Overview We are a leading manufacturer of residential exterior building products in North America, operating in two reportable segments: (i)Siding, Fencing, and Stone and (ii)Windows and Doors, which comprised approximately 60% and 40% of our sales, respectively, for the fiscal year ended December31, 2010.These two segments produce a comprehensive product line of vinyl siding, designer accents and skirting, vinyl fencing, vinyl and composite railing, stone veneer and vinyl windows and doors used in both new construction and home repair and remodeling in the United States and Western Canada.Vinyl building products have the leading share of sales volume in siding and windows in the United States.We also manufacture vinyl and aluminum soffit and siding accessories, aluminum trim coil, wood windows, aluminum windows, vinyl and aluminum-clad windows and steel and fiberglass doors, enabling us to bundle complementary and color-matched products and accessories with our core products.We believe that our comprehensive product portfolio and geographically diverse, low cost manufacturing platform allow us to better serve our customers and provide us with a competitive advantage over other exterior building products suppliers. Additional information concerning our business is set forth in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in Item 7 of Part II of this report. Unless the context indicates or requires otherwise, (i) the term “Ply Gem Holdings” refers to Ply Gem Holdings, Inc.; (ii) the term “Ply Gem Industries” refers to Ply Gem Industries, Inc., our principal operating subsidiary; and (iii) the terms “we”, “our”, “ours”, “us”, “Ply Gem”, and the “Company” refer collectively to Ply Gem Holdings and its subsidiaries. The use of these terms is not intended to imply that Ply Gem Holdings and Ply Gem Industries and its subsidiaries are not separate and distinct legal entities. 1 History Ply Gem Holdings, a wholly owned subsidiary of Ply Gem Investment Holdings, Inc. (“Ply Gem Investment Holdings”), was incorporated on January23, 2004 by affiliates of CI Capital Partners for the purpose of acquiring Ply Gem Industries from Nortek, Inc. (“Nortek”).The Ply Gem acquisition was completed on February12, 2004.Prior to the Ply Gem acquisition, our business was known as the Windows, Doors and Siding division of Nortek, where the business operated as a holding company with a broad set of brands.Since the Ply Gem acquisition, we have acquired five additional businesses to complement and expand our product portfolio and geographical diversity.After being recruited by our directors affiliated with CI Capital Partners, Gary E. Robinette, our President and Chief Executive Officer, joined Ply Gem in October 2006, and has employed the strategy of transitioning Ply Gem to an integrated and consolidated business model under the Ply Gem brand.On January11, 2010, Ply Gem Investment Holdings was merged with and into Ply Gem Prime Holdings, Inc. (“Ply Gem Prime”), with Ply Gem Prime being the surviving corporation.As a result, Ply Gem Holdings is now a wholly owned subsidiary of Ply Gem Prime. The following is a summary of Ply Gem’s acquisition history: • On August27, 2004, Ply Gem acquired MWMHolding, Inc. (“MWM Holding”), a manufacturer of vinyl, wood, wood-clad, composite, impact and aluminum windows. • On February24, 2006, Ply Gem acquired AWC Holding Company (“AWC,” and together with its subsidiaries, “Alenco”), a manufacturer of aluminum and vinyl windows products. This acquisition supported our national window strategy and today operates under common leadership with our other U.S.window businesses. • On October31, 2006, Ply Gem completed the acquisition of Alcoa Home Exteriors, Inc. (“AHE”), a leading manufacturer of vinyl siding, aluminum siding, injection molded shutters and vinyl, aluminum and injection molded accessories.As a result of the AHE acquisition, AHE became part of our Siding, Fencing, and Stone segment and operates under common leadership with our existing siding business.In November 2010, AHE’s legal name was formally changed to Mastic Home Exteriors, Inc. • On September30, 2007, Ply Gem completed the acquisition of CertainTeed Corporation’s vinyl window and patio door business, which we have named Ply Gem Pacific Windows Corporation (“Pacific Windows”), a leading manufacturer of premium vinyl windows and patio doors. • On October31, 2008, Ply Gem acquired substantially all of the assets of Ply Gem Stone (formerly United Stone Veneer (“USV”)), a manufacturer of stone veneer products.As a result of the Ply Gem Stone acquisition, the Company modified the name of its “Siding, Fencing, and Railing” segment to “Siding, Fencing, and Stone” during 2008. Access to Company Information The Company maintains a website with the address www.plygem.com. The Company is not including the information contained on the Company’s website as a part of, or incorporating it by reference into, this Annual Report on Form 10-K. The Company makes available through its website its Annual Report on Form 10-K, quarterly reports on Form 10-Q and current reports on Form 8-K, as soon as reasonably practicable after the Company electronically files such material with, or furnishes such material to, the Securities and Exchange Commission (“SEC”). Business Strategy We are pursuing the following business and growth strategies: • Capture Growth Related to Housing MarketRecovery. As a leading manufacturer of exterior building products, we intend to capitalize on the recovery in new construction and home repair and remodeling.The 2010 level of 472,000 single family housing starts was approximately 57% below the 50-year average, representing a significant opportunity for growth as activity returns to historical levels.Furthermore, we believe that the underinvestment in homes during the recent recession and the overall age of the U.S.housing stock will drive significant future spending for home repair and remodeling. We expect current and new homeowners’ purchases to focus on including or replacing items that provide the highest return on investment, have positive energy efficiency attributes and provide potential cost savings.Our broad product offering addresses expected demand growth from all of these key trends, through our balanced exposure to the new construction and home repair and remodel end markets, diverse price points, the high recovery value for home improvements derived from our core product categories and the ability to provide products that qualify for many of the energy efficiency rebate and tax programs currently in effect or under consideration. 2 • Continue to Increase Market Penetration. We intend to increase the market penetration of our siding, fencing, and stone products and our window and door products by leveraging the breadth of our product offering and broad geographical footprint to serve customers across North America.Additionally, our continued investments in product innovation and quality, coupled with strong customer service, further enhance our ability to capture increased sales in each of our core product categories.For example, based on our internal estimates and industry experience, we believe that we have increased our penetration of the U.S.vinyl siding end market by approximately 370 basis points from 2008 to 2010.In addition, we believe that we have increased our share of total unit sales of U.S.vinyl and aluminum windows for new construction by approximately 330 basis points from 2008 to 2010.In 2010, we introduced a new line of vinyl windows under our PlyGem brand as well as under our Mastic Home Exteriors brand, historically associated with vinyl siding products, that is marketed and sold by our vinyl siding sales force, a first for Ply Gem.We believe that this demonstrates the substantial opportunity across our product categories to continue to cross-sell and bundle products, thereby increasing revenues from our existing channel partners and industry relationships.We expect to build upon the approximate $285.0million in product share gains we have achieved since 2008, and as the market recovers from its current low levels we expect to further enhance our leading positions. • Expand Brand Coverage and Product Innovation. We will continue to increase the value of the Ply Gem brands by introducing new product categories for our customers and by developing innovative new products within our existing product categories.For example, we have developed a complete series of window products under the Ply Gem brand to target the higher margin home repair and remodeling window end market.Furthermore, our recent addition of stone veneer to our product offering in the Siding, Fencing, and Stone segment provides existing siding customers with access to the fastest growing category of exterior cladding products. Our new products frequently receive industry recognition, as evidenced by our Ply Gem Mira aluminum-clad wood window, which was an International Builder’s Show Product Pick in 2008.In addition, our Cedar Discovery designer accent product and our Ovation vinyl siding product were both named one of the top 100 products by leading industry publications.The result of our commitment to product development and innovation has been demonstrated in the $190.3million of incremental annualized sales that we recognized for new products introducedfrom 2008 to 2010. • Drive Operational Leverage and FurtherImprovements. While we reduced our production capacity during the past several years, we have retained the flexibility to bring back idled lines, facilities and/or production shifts in order to increase our production as market conditions improve.This incremental capacity can be selectively restarted, providing us with the ability to match increasing customer demand levels as the housing market returns to historical levels of approximately one million or more single family housing starts without the need for significant capital investment.In our Windows and Doors segment, where we have historically focused on new construction, we believe that our new window products for home repair and remodeling will be able to drive increased volumes through these manufacturing facilities and enhance operating margins. Over the past several years, we have significantly improved our manufacturing cost structure; however, there are opportunities for further improvements.We believe that the continued expansion of lean manufacturing and vertical integration in our manufacturing facilities, along with the further consolidation of purchases of key raw materials, supplies and services will continue to provide us with cost advantages compared to our competitors.In addition, the integration of our sales and marketing efforts across our product categories provides an ongoing opportunity to significantly improve our customer penetration and leverage the strength of our brands.Furthermore, we have centralized many back office functions into our corporate office in Cary, North Carolina and believe that additional opportunities remain.We believe all of these factors should drive continued growth in profitability while improving our cash flow and capital efficiency. Industry Overview Demand for exterior building products, including siding, fencing, stone, windows and doors, is primarily driven by repair and remodeling of existing homes and construction of new homes, which are affected by changes in national and local economic and demographic conditions, employment levels, availability of financing, interest rates, consumer confidence and other economic factors. 3 New Home Construction New construction in the United States experienced strong growth from the early 1990s to 2006, with housing starts increasing at a compounded annual growth rate of 3.8%.However, from 2006 to 2010, single family housing starts declined 68% according to the National Association of Home Builders (“NAHB”).While the industry has experienced a period of severe correction and downturn, management believes that the long-term economic outlook for new construction in the United States is favorable and supported by an attractive interest rate environment and strong demographics, as new household formations and increasing immigration drives demand for starter homes.According to the Joint Center for Housing Studies of Harvard University, net new households between 2010 and 2020 are expected to be between 12.5million units and 14.8million units, with the low end of the range equal to net new housing units achieved between 1995 and 2005.Strong demographics and interest rates on home loans at historically low levels are stimulants for demand in the United States for new construction.During 2010, the Federal First-Time and Repeat Home Buyer Tax Credit programs provided a stimulant for housing demand during the first half of 2010 as the program expired on April 30, 2010.According to the U.S. Census Bureau, single family housing starts were estimated to increase by approximately 27.0% during the first half of 2010 compared to the first half of 2009, while single family housing starts for the second half of 2010 were estimated to decrease by approximately 11.7% compared to the second half of 2009.According to the NAHB January 21, 2011 forecast, annual single family housing starts are expected to increase by 17.7% and 46.6% in 2011 and 2012, respectively.In addition, new construction in Canada is expected to benefit from similar demand stimulants as new construction in the United States, such as strong demographic trends and historically low interest rate levels.According to the Canadian Mortgage and Housing Corporation (“CMHC”), housing starts in Alberta, Canada are estimated to increase by approximately 4.0% in 2011, demonstrating the recovery in new construction in Western Canada. Home Repair and Remodeling Since the early 1990s and through 2006, demand for home repair and remodeling products in the United States increased at a compounded annual growth rate of 4.3%, according to the U.S.Census Bureau, as a result of strong economic growth, low interest rates and favorable demographics.However, beginning in 2007 the ability for homeowners to finance repair and remodeling expenditures, such as replacement windows or vinyl siding, has been negatively impacted by a general tightening of lending requirements by financial institutions and the significant decrease in home values, which limited the amount of home equity against which homeowners could borrow. Management believes that expenditures for home repair and remodeling products are also affected by consumer confidence that continued to decline during 2010 due to general economic conditions and increased unemployment levels.Although certain aspects of the federal stimulus plan enacted in early 2009, such as energy saving tax credits and Homestar, may have encouraged some consumers to make home improvements, including the replacement of older windows with newer more energy-efficient windows, management believes that these favorable measures were offset during 2010 by the effects of high unemployment, limited availability of consumer financing and lower consumer confidence levels.However, management believes the long-term economic outlook of the demand for home repair and remodeling products in the United States is favorable and supported by the move towards more energy-efficient products, recent underinvestment in home maintenance and repair, and an aging housing stock. Description of Business Financial information about our segments is included in the Notes to Consolidated Financial Statements and incorporated herein by reference. Siding, Fencing, and Stone segment Products In our Siding, Fencing, and Stone segment, our principal products include vinyl siding and skirting, vinyl and aluminum soffit, aluminum trim coil, J-channels, wide crown molding, window and door trim, F-channels, H-molds, fascia, undersill trims, outside/inside corner posts, rain removal systems, injection molded designer accents such as shakes, shingles, scallops, shutters, vents and mounts, vinyl fence, vinyl and composite railing and stone veneer.We sell our siding and accessories under our Variform®, Napco®, Mastic® Home Exteriors and Cellwood® brand names and under the Georgia-Pacific brand name through a private label program.We also sell our Providence® line of vinyl siding and accessories to Lowe’s under our Durabuilt® private label brand name.Our vinyl and vinyl-composite fencing and railing products are sold under our Kroy and Kroy Express brand names.Our stone veneer products are sold under our Ply Gem Stone brand name.A summary of our product lines is presented below according to price point: 4 Mastic® Home Exteriors Variform® Napco® Cellwood® Durabuilt® Georgia Pacific Kroy® Ply Gem® Stone Specialty/Super Premium Cedar Discovery® Structure® EPS Premium Insulated Siding Heritage Cedar™ CSL 600® Cedar Select® American Essence™ Cedar Dimensions™ 670 Series™ Hand Split 650 Series™Shingle Siding 660 Series™Round Cut Siding Cedar Spectrum™ Seasons Fieldstone Tuscan Fieldstone Shadow Ledgestone Cut Cobblestone Cobblestone Ridgestone Riverstone Brick Premium Quest® T-Lok® Barkwood® Liberty Elite® Board + Batten Timber Oak Ascent™ Vortex Extreme™ Board +Batten American Splendor® Board+ Batten™ Dimensions® Board+ Batten 480 Series™ 440 Series™ Cedar Lane® Select Board+ Batten Elegance Vinyl Fence and Composite Rail Standard Carvedwood 44™ Silhouette Classic® Ovation™ Charleston Beaded® Camden Pointe® Nottingham® Ashton Heights® Victorian Harbor® American Herald® American Tradition American 76 Beaded® Progressions® Colonial Beaded 450 Series™ Beaded Heritage Hill™ Forest Ridge® Shadow Ridge® Castle Ridge® Somerset™ Beaded Performance Vinyl Fence and Rail Economy Mill Creek® Brentwood® Trade Mark® Contractors Choice® American Comfort® Evolutions® 410 Series™ Chatham Ridge® Vision Pro® Parkside® Oakside® Classic Vinyl Fence The breadth of our product lines and our multiple brand and price point strategy enable us to target multiple distribution channels (wholesale and specialty distributors, retailers and manufactured housing) and end users (new construction and home repair and remodeling). Customers and distribution We have a multi-channel distribution network that serves both the new construction and the home repair and remodeling sectors, which exhibit different, often counter-balancing, demand characteristics.In conjunction with our multiple brand and price point strategy, we believe our multi-channel distribution strategy enables us to increase our sales and sector penetration while minimizing channel conflict.We believe our strategy reduces our dependence on any one channel, which provides us with a greater ability to sustain our financial performance through economic fluctuations. We sell our siding and accessories to specialty distributors (one-step distribution) and to wholesale distributors (two-step distribution).Our specialty distributors sell directly to remodeling contractors and builders.Our wholesale distributors sell to retail home centers and lumberyards who, in turn, sell to remodeling contractors, builders and consumers.In the specialty channel, we have developed an extensive network of approximately 800 independent distributors, serving over 22,000 contractors and builders nationwide.We are well-positioned in this channel as many of these distributors are both the largest and leading consolidators in the industry.In the wholesale channel, we are the sole supplier of vinyl siding and accessories to BlueLinx (formerly a distribution operation of the Georgia-Pacific Corporation), one of the largest building products distributors in the United States.Through BlueLinx and our BlueLinx dedicated sales force, our Georgia-Pacific private label vinyl siding products are sold at major retail home centers, lumberyards and manufactured housing manufacturers.A portion of our siding and accessories is also sold directly to home improvement centers.Our growing customer base of fencing and railing consists of fabricators, distributors, retail home centers and lumberyards.Our customer base of stone veneer products consists of distributors, lumberyards, retailers and contractors. Our largest customer, BlueLinx, made up 14.8% of the net sales of our Siding, Fencing, and Stone segment and 9.0% of our consolidated net sales for the year ended December31, 2010 and 15.2% of the net sales of our Siding, Fencing, and Stone segment and 9.2% of our consolidated net sales for the year ended December31, 2009. 5 Production and facilities Vinyl siding, skirting, soffit and accessories are manufactured in our Martinsburg, West Virginia, Jasper, Tennessee, Stuarts Draft, Virginia and Kearney, Missouri facilities, while all metal products are produced in our Sidney, Ohio facility.The majority of our injection molded products such as shakes, shingles, scallops, shutters, vents and mounts are manufactured in our Gaffney, South Carolina facility.Due to excess capacity and to reduce operating costs, we closed the Denison, Texas facility in early 2008 and consolidated the majority of the production from our vinyl siding plant in Kearney, Missouri into our other three remaining vinyl siding plants in the first half of 2009.In addition, we consolidated our metal accessory production from our Valencia, Pennsylvania facility into our Sidney, Ohio facility which occurred during the later part of 2008 and early 2009.The Valencia operation was sold and the facility was subleased to a third party during 2010.The vinyl and metal plants have sufficient capacity to support planned levels of sales growth for the foreseeable future.Our fencing and railing products are currently manufactured at our York, Nebraska and Fair Bluff, North Carolina facilities.The fencing and railing plants have sufficient capacity to support our planned sales growth for the foreseeable future.Our stone veneer products are manufactured at our Middleburg, Pennsylvania facility.We expect our capital expenditures for our Siding, Fencing, and Stone segment in the near future to be at or below our historical expenditure levels as a result of lower near-term demand due to market conditions.Our manufacturing facilities are among the safest in all of North America with three of them having received the highest federal and/or state OSHA safety award and rating. Raw materials and suppliers PVC resin and aluminum are major components in the production of our Siding, Fencing, and Stone products. PVC resin and aluminum are commodity products and are available from both domestic and international suppliers. Changes in PVC resin and aluminum prices have a direct impact on our cost of products sold.Historically, we have been able to pass on the price increases to our customers.The results of operations for individual quarters can be negatively impacted by a delay between the time of raw material cost increases and price increases that we implement in our products, or conversely can be positively impacted by a delay between the time of a raw material price decrease and competitive pricing moves that we implement accordingly. Competition We compete with other national and regional manufacturers of vinyl siding, fencing, and stone products.We believe we are currently the largest manufacturer of vinyl siding in North America. Our vinyl siding competitors include CertainTeed, Alside and smaller, regional competitors.Based on our internal estimates and industry experience, we believe that we have increased our penetration of the U.S.vinyl siding end market and that in 2010 we accounted for approximately 32.3% of total unit sales as compared to approximately 32.9% in 2009, as 2009 included several initial stocking orders related to new customers.Our aluminum accessories competitors include Alsco, Gentek and other smaller regional competitors.Significant growth in vinyl fencing and railing has attracted many new entrants, and the sector today is fragmented.Our fencing and railing competitors include U.S.Fence, Homeland, Westech, Bufftech, Royal and Azek. Our stone veneer competitors include Cultured Stone, Eldorado Stone, Coronado Stone and smaller, regional competitors.We generally compete on product quality, breadth of product offering, sales and service support.In addition to competition from other vinyl siding, fencing and stone products, our products face competition from alternative materials, such as wood, metal, fiber cement and masonry siding.Increases in competition from other exterior building products manufacturers and alternative building materials could cause us to lose customers and lead to net sales decreases. Intellectual property We possess a wide array of intellectual property rights, including patents, trademarks, tradenames, proprietary technology and know-how and other proprietary rights.In connection with the marketing of our products, we generally obtain trademark protection for our brand names in the Siding, Fencing, and Stone segment.Depending on the jurisdiction, trademarks are valid as long as they are in use and/or their registrations are properly maintained and they have not become generic.Registrations of trademarks can generally be renewed indefinitely as long as the trademarks are in use.While we do not believe the Siding, Fencing, and Stone segment is dependent on any one of our trademarks, we believe that our trademarks are important to the development and conduct of our business as well as the marketing of our products.We vigorously protect all of our intellectual property rights. Seasonality Markets for our products are seasonal and can be affected by inclement weather conditions.Historically, our business has experienced increased sales in the second and third quarters of the year due to increased construction during those periods.Because a portion of our overhead and expenses are fixed throughout the year, our operating profits tend to be lower in the first and fourth quarters.Inclement weather conditions can affect the timing of when our products are applied or installed, causing delayed profit margins when such conditions exist. We generally carry increased working capital during the first half of a fiscal year to support those months where customer demand exceeds production capacity.We believe that this is typical within the industry. 6 Backlog Our Siding, Fencing, and Stone segment had a backlog of approximately $7.5 million at December 31, 2010, and a backlog of approximately $7.1 million at December 31, 2009.We expect to fill 100% of the orders during 2011. Windows and Doors segment Products In our Windows and Doors segment, our principal products include vinyl, aluminum, wood and clad-wood windows and patio doors and steel, wood, and fiberglass entry doors that serve both the new construction and the home repair and remodeling sectors in the United States and Western Canada.Our products in our Windows and Doors segment are sold under the Ply Gem® Windows, Great Lakes® Window and Ply Gem® Canada brands.In the past, we have also sold our windows and doors under our MW®, Patriot®, Twin Seal®, Alenco®, Builders View®, Great Lakes, Ply Gem, Uniframe®, Grandview®, Seabrooke®, Bayshore®, Napco®, and CWD Windows and Doors brand names.A summary of our current product lines is presented below according to price point: Ply Gem U.S. Windows Great Lakes® Window Ply Gem Canada New Construction Replacement Replacement New Construction Specialty/ Super-Premium Mira® Premium Series Select Series Uniframe® Regency® Ambassador® Fusion® Premium Pro Series - West Premium Series Lifestyles® Envoy® Diplomat® Concorde® Standard Pro Series - East Pro Series Seabrooke Pro Series Economy Builder Series Contractor Series Bayshore Consul® We continue introducing new products to the portfolio which allow us to enter or further penetrate new distribution channels and customers.The breadth of our product lines and our multiple price point strategy enable us to target multiple distribution channels (wholesale and specialty distributors, retailers and manufactured housing) and end user markets (new construction and home repair and remodeling). Customers and distribution We have a multi-channel distribution and product strategy that enables us to serve both the new construction and the home repair and remodeling sectors.By offering this broad product offering and industry leading service, we are able to meet the local needs of our customers on a national scale.This strategy has enabled our customer base (existing and new) to simplify their supply chain by consolidating window suppliers.Our good, better, best product and price point strategy allows us to increase our sales and sector penetration while minimizing channel conflict.This strategy reduces our dependence on any one channel, providing us with a greater ability to sustain our financial performance through economic fluctuations. The new construction product lines are sold for use in new residential and light commercial construction through a highly diversified customer base, which includes independent building material dealers, regional/national lumberyard chains, builder direct/OEMs and retail home centers.Our repair and remodeling window products are primarily sold through independent home improvement dealers and one-step distributors.Dealers typically market directly to homeowners or contractors in connection with remodeling requirements while distributors concentrate on local independent retailers. In Canada, sales of product lines for new construction are predominantly made through direct sales to builders and contractors, while sales for repair and remodeling are made primarily through retail lumberyards.Ply Gem Canada products are distributed through eight company-owned distribution centers. Our sales of windows and doors to our top five largest window and door customers represented 26.9% of the net sales of our Windows and Doors segment and 10.6% of our consolidated net sales for the year ended December 31, 2010.For the year ended December31, 2009, our five largest customers represented 23.1% of the net sales of our Windows and Doors segment and 9.1% of our consolidated net sales. 7 Production and facilities Our window and door products leverage a network of vertically integrated production and distribution facilities located in Virginia, Ohio, North Carolina, Georgia, Texas, California, Washington and Western Canada.Our window and door manufacturing facilities have benefited from our continued investment and commitment to product development and product quality combined with increasing integration of best practices across our product offerings.In 2010, we began producing vinyl compound for our west coast facilities which improved our operating efficiency and resulted in lower production cost for these items.In 2010, we continued making upgrades to insulated glass production lines in anticipation of more stringent energy efficiency requirements driven by changes in building codes and consumer demand for Energy Star rated products. Due to excess capacity and the need to reduce operating costs, we closed the Hammonton, New Jersey, Phoenix, Arizona and Tupelo, Mississippi facilities in the first six months of 2009.While market conditions required us to close facilities and ramp down capacity in our remaining facilities in 2009, all of our facilities have the ability to increase capacity in a cost effective manner by expanding production shifts.Ongoing capital investments will focus upon new product introductions, equipment maintenance and cost reductions.Our manufacturing facility in Western Canada received the highest provincial safety award during 2010 demonstrating our commitment to safety. Raw materials and suppliers PVC compound, wood, aluminum and glass are major components in the production of our window and door products.These products are commodity products available from both domestic and international suppliers. Historically, changes in PVC compound, aluminum billet and wood cutstock prices have had the most significant impact on our material cost of products sold in our Windows and Doors segment.We are one of the largest consumers of PVC resin in North America and we continue to leverage our purchasing power on this key raw material.The PVC resin compound that is used in our window lineal production is produced internally.The leveraging of our PVC resin buying power and our PVC resin compounding capabilities benefits all of our window companies.Our window plants have consolidated glass purchases to take advantage of strategic sourcing savings opportunities.In addition, we have continued to vertically integrate aluminum extrusion in our window plants. Competition The window and patio door sector remains fragmented, comprised primarily of local and regional manufacturers with limited product offerings.The sector’s competitors in the United States include national brands, such as Jeld-Wen, Simonton, Pella and Andersen, and numerous regional brands, including MI Home Products, Atrium, Weathershield and Milgard.Competitors in Canada include Jeld-Wen, Gienow, All Weather and Loewen.We generally compete on service, product performance, a complete product offering, sales and support.We believe all of our products are competitively priced and that we are one of the only manufacturers to serve all end markets and price points. Intellectual property We possess a wide array of intellectual property rights, including patents, trademarks, tradenames, proprietary technology and know-how and other proprietary rights.In connection with the marketing of our products, we generally obtain trademark protection for our brand names in the Windows and Doors segment.Depending on the jurisdiction, trademarks are valid as long as they are in use and/or their registrations are properly maintained and they have not become generic.Registrations of trademarks can generally be renewed indefinitely as long as the trademarks are in use. While we do not believe the Windows and Doors segment is dependent on any one of our trademarks, we believe that our trademarks are important to the Windows and Doors segment and the development and conduct of our business as well as the marketing of our products.We vigorously protect all of our intellectual property rights. Seasonality Markets for our products are seasonal and can be affected by inclement weather conditions.Historically, our business has experienced increased sales in the second and third quarters of the year due to increased construction during those periods.Accordingly, our working capital is typically higher in the second and third quarters as well. Because much of our overhead and expense are fixed throughout the year, our operating profits tend to be lower in the first and fourth quarters.Inclement weather conditions can affect the timing of when our products are applied or installed, causing delayed profit margins when such conditions exist. Because we have successfully implemented lean manufacturing techniques and many of our windows and doors are made to order, inventories in our Windows and Doors segment do not change significantly with seasonal demand. Backlog Our Windows and Doors segment had a backlog of approximately $16.9 million at December 31, 2010, and approximately $17.9 million at December 31, 2009.We expect to fill 100% of the orders during 2011. 8 Environmental and Other Regulatory Matters We are subject to Canadian and U.S.federal, state, provincial and local environmental laws and regulations that relate to pollution and the protection of the environment, including those governing emissions to air, discharges to water, use, storage and transport of hazardous materials, storage, treatment and disposal of waste, remediation of contaminated sites, and protection of worker health and safety.From time to time, our facilities are subject to investigation by environmental regulators.We believe that our current operations are in substantial compliance with all applicable environmental laws and that we maintain all material permits required to operate our business. Based on available information, we do not believe that any known compliance obligations, claims, releases or investigations will have a material adverse effect on our results of operations, cash flows or financial position.However, there can be no guarantee that previously known or newly discovered matters or any inability to enforce our available indemnification rights against previous owners of our subsidiaries will not result in material costs. Under the stock purchase agreement governing the Ply Gem acquisition, our former parent, Nortek, has agreed to indemnify us, subject to certain limitations, for environmental liabilities arising from our former ownership or operation of subsidiaries or properties where such ownership or operation ceased prior to the completion of the Ply Gem acquisition and for certain other liabilities.Our ability to seek indemnification from Nortek is, however, limited by the strength of Nortek’s financial condition, which could change in the future, as well as by specific financial limits for certain aspects of the indemnity.Nortek has also covenanted that after the Ply Gem acquisition, it will not dispose of all or substantially all of its property and assets in a single transaction or series of related transactions, unless the acquirer of either its residential building products segment or HVAC segment (whichever is sold first) assumes all of Nortek’s obligations (including Nortek’s indemnification obligations) under the stock purchase agreement. We are currently involved in environmental proceedings involving Ply Gem Canada and Alberta Environment (arising from subsurface contamination discovered at our Calgary, Alberta property), and we may in the future be subject to environmental proceedings involving Thermal-Gard, Inc. (arising from groundwater contamination in Punxsutawney, Pennsylvania) and Kroy Building Products, Inc. (relating to contamination in a drinking water well in York, Nebraska).Under the stock purchase agreement governing the Ply Gem acquisition, Nortek is to indemnify us fully for any liability in connection with the Punxsutawney contamination. Alcan Aluminum Corporation assumed the obligation to indemnify us with respect to certain liabilities for environmental contamination of the York property occurring prior to 1994.Our former subsidiary, Hoover Treated Wood Products, Inc., is involved in an environmental proceeding with the Georgia Department of Natural Resources in connection with a contaminated landfill site in Thomson, Georgia.While we had assumed an obligation to indemnify the purchaser of our former subsidiary when we sold Hoover Treated Wood Products, Inc., our obligation has been novated and assumed by Nortek. On February 24, 2011, MW Manufacturers Inc. (“MW”), a subsidiary of MWM Holding, received a draft Administrative Order on Consent from the United States Environmental Protection Agency, Region III, under Section 3008(h) of the Resource Conservation and Recovery Act (RCRA)relating to contamination associated with an underground storage tank formerly located at its Rocky Mount, Virginia property.Certain liability for this subject contamination has been previously assumed by U.S.Industries, Inc., pursuant to its indemnity obligation under the stock purchase agreement dated August11, 1995, whereby U.S.Industries, Inc. sold the stock of MW to Fenway Partners.As the successor-in-interest of Fenway Partners, we are similarly indemnified by U.S.Industries, Inc.MW is to review the draft Consent Order and provide comments to the United States Environmental Protection Agency, Region III, by Friday,April 8, 2011. Under the stock purchase agreement governing the MWMHolding acquisition, the sellers agreed to indemnify us for the first $250,000 in certain costs of compliance with the New Jersey Industrial Site Recovery Act at a facility of MW in Hammonton, New Jersey and for 75% of any such costs between $250,000 and $5.5million. We voluntarily comply with the Vinyl Siding Institute (“VSI”) Certification Program with respect to our vinyl siding and accessories.Under the VSI Certification Program, third party verification and certification, provided by Architectural Testing, Inc. (“ATI”), is used to ensure uniform compliance with the minimum standards set by the American Society for Testing and Materials (“ASTM”).Those products compliant with ASTM specifications for vinyl siding will perform satisfactorily in virtually any environment.Upon certification, products are added to the official VSI list of certified products and are eligible to bear the official VSI certification logo. Employees As of December 31, 2010, we had 4,158 full-time employees worldwide, of whom 3,758 were in the United States and 400 were in Canada.Employees at our Canadian plant and our Bryan, Texas plant are currently our only employees with whom we have a collective bargaining agreement. · Approximately 5.1% of our total employees are represented by the United Brotherhood of Carpenters and Joiners of America, pursuant to a collective bargaining agreement with certain of our Canadian employees, which expires on December 31, 2011. · Approximately 7.1% of our total employees are represented by the International Chemical Workers Union Council, pursuant to a collective bargaining agreement with certain of our Alenco Windows employees, which expires in December 2013. 9 Financial Information about Geographic Areas All of the Company’s operations are located in the United States and Canada.Revenue from external customers for the year 2010 consists of: · $915.5 million from United States customers · $75.9 million from Canadian customers · $4.5 million from all other foreign customers Revenue from external customers for the year 2009 consists of: · $882.9 million from United States customers · $65.0 million from Canadian customers · $3.5 million from all other foreign customers Revenue from external customers for the year 2008 consists of: · $1,084.1 million from United States customers · $84.5 million from Canadian customers · $6.4 million from all other foreign customers At December 31, 2010, 2009, and 2008, long-lived assets totaled approximately $18.0 million, $17.5 million, and $23.2 million, respectively, in Canada, and $667.5 million, $729.7 million, and $771.7 million, respectively, in the United States.We are exposed to risks inherent in any foreign operation, including foreign exchange rate fluctuations. Item 1A. RISK FACTORS Risks Associated with Our Business Downturns in the home repair and remodeling and new construction sectors or the economy and the availability of consumer credit could adversely impact our end users and lower the demand for, and pricing of, our products, which in turn could cause our net sales and net income to decrease. Our performance is dependent to a significant extent upon the levels of home repair and remodeling and new construction spending, which declined significantly in 2009 and 2010 as compared to 2008 and are affected by such factors as interest rates, inflation, consumer confidence, unemployment and the availability of consumer credit. Our performance is also dependent upon consumers having the ability to finance home repair and remodeling projects and/or the purchase of new homes.The ability of consumers to finance these purchases is affected by such factors as new and existing home prices, homeowners’ equity values, interest rates and home foreclosures, which in turn could result in a tightening of lending standards by financial institutions and reduce the ability of some consumers to finance home purchases or repair and remodeling expenditures.Recent trends, including declining home values, increased home foreclosures and tightening of credit standards by lending institutions, have negatively impacted the home repair and remodeling and the new construction sectors.If these credit market trends continue, our net sales and net income may be adversely affected. We face competition from other exterior building products manufacturers and alternative building materials. If we are unable to compete successfully, we could lose customers and our sales could decline. We compete with other national and regional manufacturers of exterior building products.Some of these companies are larger and have greater financial resources than we do.Accordingly, these competitors may be better equipped to withstand changes in conditions in the industries in which we operate and may have significantly greater operating and financial flexibility than we do.These competitors could take a greater share of sales and cause us to lose business from our customers.Additionally, our products face competition from alternative materials: wood, metal, fiber cement and masonry in siding, and wood in windows.An increase in competition from other exterior building products manufacturers and alternative building materials could cause us to lose our customers and lead to decreases in net sales. Changes in the costs and availability of raw materials, especially PVC resin and aluminum, can decrease our profit margin by increasing our costs. Our principal raw materials, PVC resin and aluminum, have been subject to rapid price changes in the past. While we have historically been able to substantially pass on significant PVC resin and aluminum cost increases through price increases to our customers, our results of operations for individual quarters can be and have been hurt by a delay between the time of PVC resin and aluminum cost increases and price increases in our products.While we expect that any significant future PVC resin and aluminum cost increases will be offset in part or whole over time by price increases to our customers, we may not be able to pass on any future price increases. 10 Certain of our customers have been expanding and may continue to expand through consolidation and internal growth, which may increase their buying power, which could materially and adversely affect our revenues, results of operations and financial position. Certain of our important customers are large companies with significant buying power.In addition, potential further consolidation in the distribution channels could enhance the ability of certain of our customers to seek more favorable terms, including pricing, for the products that they purchase from us.Accordingly, our ability to maintain or raise prices in the future may be limited, including during periods of raw material and other cost increases.If we are forced to reduce prices or to maintain prices during periods of increased costs, or if we lose customers because of pricing or other methods of competition, our revenues, operating results and financial position may be materially and adversely affected. Because we depend on a core group of significant customers, our sales, cash flows from operations and results of operations may decline if our key customers reduce the amount of products that they purchase from us. Our top ten customers accounted for approximately 38.4% of our net sales in the year ended December31, 2010.Our largest customer, BlueLinx, distributes our vinyl siding and accessories through multiple channels within its building products distribution business, and accounted for approximately 9.0% of our 2010 net sales.We expect a small number of customers to continue to account for a substantial portion of our net sales for the foreseeable future. The loss of, or a significant adverse change in our relationships with, BlueLinx or any other major customer could cause a material decrease in our net sales. The loss of, or a reduction in orders from, any significant customers, losses arising from customers’ disputes regarding shipments, fees, merchandise condition or related matters, or our inability to collect accounts receivable from any major retail customer could cause a decrease in our net income and our cash flow.In addition, revenue from customers that have accounted for significant revenue in past periods, individually or as a group, may not continue, or if continued, may not reach or exceed historical levels in any period. Our business is seasonal and can be affected by inclement weather conditions that could affect the timing of the demand for our products and cause reduced profit margins when such conditions exist. Markets for our products are seasonal and can be affected by inclement weather conditions.Historically, our business has experienced increased sales in the second and third quarters of the year due to increased construction during those periods.Because much of our overhead and operating expenses are spread ratably throughout the year, our operating profits tend to be lower in the first and fourth quarters.Inclement weather conditions can affect the timing of when our products are applied or installed, causing reduced profit margins when such conditions exist. Increases in the cost of labor, union organizing activity and work stoppages at our facilities or the facilities of our suppliers could delay or impede our production, reduce sales of our products and increase our costs. Our financial performance is affected by the availability of qualified personnel and the cost of labor.As of December 31, 2010, approximately 12.1% of our employees were represented by labor unions.We are subject to the risk that strikes or other types of conflicts with personnel may arise or that we may become a subject of union organizing activity.Furthermore, some of our direct and indirect suppliers have unionized work forces.Strikes, work stoppages or slowdowns experienced by these suppliers could result in slowdowns or closures of facilities where components of our products are manufactured.Any interruption in the production or delivery of our products could reduce sales of our products and increase our costs. We may be subject to claims arising from the operations of our various businesses arising from periods prior to the dates we acquired them.Our ability to seek indemnification from the former owners of our subsidiaries may be limited, in which case, we would be liable for these claims. We have acquired all of our subsidiaries, including Ply Gem Industries, MWMHolding, AWC Holding Company, AHE (now known as “Mastic Home Exteriors, Inc.”), Pacific Windows, and United Stone Veneer, LLC (now known as “Ply Gem Stone”), in the last several years.We may be subject to claims or liabilities arising from the ownership or operation of our subsidiaries for the periods prior to our acquisition of them, including environmental liabilities.These claims or liabilities could be significant.Our ability to seek indemnification from the former owners of our subsidiaries for these claims or liabilities is limited by various factors, including the specific limitations contained in the respective acquisition agreement and the financial ability of the former owners to satisfy such claims or liabilities. If we are unable to enforce our indemnification rights against the former owners or if the former owners are unable to satisfy their obligations for any reason, including because of their current financial position, we could be held liable for the costs or obligations associated with such claims or liabilities, which could adversely affect our operating performance. 11 We could face potential product liability claims, including class action claims, relating to products we manufacture. We face an inherent business risk of exposure to product liability claims, including class action claims, in the event that the use of any of our products results in personal injury or property damage.In the event that any of our products proves to be defective, among other things, we may be responsible for damages related to any defective products and we may be required to recall or redesign such products.Because of the long useful life of our products, it is possible that latent defects might not appear for several years.Any insurance we maintain may not continue to be available on terms acceptable to us or such coverage may not be adequate for liabilities actually incurred.Further, any claim or product recall could result in adverse publicity against us, which could cause our sales to decline, or increase our costs. We are dependent on certain key personnel, the loss of whom could materially affect our financial performance and prospects. Our continued success depends to a large extent upon the continued services of our senior management and certain key employees.To encourage the retention of certain key executives, we have entered into various equity-based compensation agreements with our senior executives, including Messrs.Robinette, Poe, Wayne, and Morstad, designed to encourage their retention.Each member of our senior management team has substantial experience and expertise in our industry and has made significant contributions to our growth and success.We do face the risk, however, that members of our senior management may not continue in their current positions and their loss of services could cause us to lose customers and reduce our net sales, lead to employee morale problems and/or the loss of key employees, or cause disruptions to our production.Also, we may be unable to find qualified individuals to replace any of the senior executive officers who leave our company. Interruptions in deliveries of raw materials or finished goods could adversely affect our production and increase our costs, thereby decreasing our profitability. Our dependency upon regular deliveries from suppliers means that interruptions or stoppages in such deliveries could adversely affect our operations until arrangements with alternate suppliers could be made.If any of our suppliers were unable to deliver materials to us for an extended period of time, as the result of financial difficulties, catastrophic events affecting their facilities or other factors beyond our control, or if we were unable to negotiate acceptable terms for the supply of materials with these or alternative suppliers, our business could suffer.We may not be able to find acceptable alternatives, and any such alternatives could result in increased costs for us.Even if acceptable alternatives were found, the process of locating and securing such alternatives might be disruptive to our business.Extended unavailability of a necessary raw material or finished goods could cause us to cease manufacturing one or more of our products for a period of time. Environmental requirements may impose significant costs and liabilities on us. Our facilities are subject to numerous United States and Canadian federal, state, provincial and local laws and regulations relating to pollution and the protection of the environment, including those governing emissions to air, discharges to water, use, storage and transport of hazardous materials, storage, treatment and disposal of waste, remediation of contaminated sites and protection of worker health and safety.From time to time, our facilities are subject to investigation by governmental regulators.In addition, we have been identified as one of many potentially responsible parties for contamination present at certain offsite locations to which we or our predecessors are alleged to have sent hazardous materials for recycling or disposal.We may be held liable, or incur fines or penalties in connection with such requirements or liabilities for, among other things, releases of hazardous substances occurring on or emanating from current or formerly owned or operated properties or any associated offsite disposal location, or for known or newly-discovered contamination at any of our properties from activities conducted by previous occupants.The amount of such liability, fine or penalty may be material.Certain environmental laws impose strict, and under certain circumstances joint and several, liability for the cost of addressing releases of hazardous substances upon certain classes of persons, including site owners or operators and persons that disposed or arranged for the disposal of hazardous substances at contaminated sites. Under the stock purchase agreement governing the Ply Gem acquisition, our former parent, Nortek, has agreed to indemnify us, subject to certain limitations, for environmental liabilities arising from our former ownership or operation of subsidiaries or properties where such ownership or operation ceased prior to the completion of the Ply Gem acquisition and for certain other liabilities. Our ability to seek indemnification from Nortek is, however, limited by the strength of Nortek’s financial condition, which could change in the future, as well as by specific financial limits for certain aspects of the indemnity. We are currently involved in environmental proceedings involving Ply Gem Canada and Alberta Environment (arising from subsurface contamination discovered at our Calgary, Alberta property), and we may in the future be subject to environmental proceedings involving Thermal-Gard, Inc. (arising from groundwater contamination in Punxsutawney, Pennsylvania), Kroy Building Products, Inc. (relating to contamination in a drinking water well in York, Nebraska) and Mastic Home Exteriors, Inc. (relating to a closed landfill site in Sidney, Ohio). Under the stock purchase agreement governing the Ply Gem acquisition, Nortek has agreed to indemnify us fully for any liability in connection with the Punxsutawney contamination. Alcan Aluminum Corporation assumed the obligation to indemnify us with respect to certain liabilities for environmental contamination of the York property occurring prior to 1994 when it sold the property to us in 1998. Our former subsidiary, Hoover Treated Wood Products, Inc., is involved in an environmental proceeding with the Georgia Department of Natural Resources in connection with a contaminated landfill site in Thomson, Georgia. While we had assumed an obligation to indemnify the purchaser of our former subsidiary when we sold Hoover Treated Wood Products, Inc., our obligation has been novated and assumed by Nortek. Our ability to seek indemnification or enforce other obligations is, however, limited by the strength of the financial condition of the indemnitor or responsible party, which could change in the future, as well as by specific limits of any such indemnities or obligations. 12 On February 24, 2011, MW received a draft Administrative Order on Consent from the United States Environmental Protection Agency, Region III, under Section 3008(h) of the Resource Conservation and Recovery Act (RCRA)relating to contamination associated with an underground storage tank formerly located at its Rocky Mount, Virginia property.MW is to review the draft Consent Order and provide comments to the United States Environmental Protection Agency, Region III, by Friday,April 8, 2011.Certain liability for this subject contamination has been previously assumed by U.S.Industries, Inc., pursuant to its indemnity obligation under the stock purchase agreement dated August11, 1995, whereby U.S.Industries, Inc. sold the stock of MW to Fenway Partners.As the successor-in-interest of Fenway Partners, we are similarly indemnified by U.S.Industries, Inc.Our ability to seek indemnification from U.S. Industries is, however, limited by the strength of U.S. Industries’ financial condition, which could change in the future, as well as by specific financial limits for certain aspects of the indemnity. Under the stock purchase agreement governing the MWM Holding acquisition, the sellers agreed to indemnify us for the first $250,000 in certain costs of compliance with the New Jersey Industrial Site Recovery Act at a facility of MW in Hammonton, New Jersey and for 75% of any such costs between $250,000 and $5.5 million. Our ability to seek indemnification is, however, limited by the strength of the sellers’ financial condition, which could change in the future, as well as by specific financial limits for certain aspects of the indemnity. Changes in environmental laws and regulations or in their enforcement, the discovery of previously unknown contamination or other liabilities relating to our properties and operations or the inability to enforce the indemnification obligations of the previous owners of our subsidiaries could result in significant environmental liabilities that could adversely impact our operating performance.In addition, we might incur significant capital and other costs to comply with increasingly stringent United States or Canadian environmental laws or enforcement policies that would decrease our cash flow. Manufacturing or assembly realignments may result in a decrease in our short-term earnings, until the expected cost reductions are achieved, due to the costs of implementation. We continually review our manufacturing and assembly operations and sourcing capabilities.Effects of periodic manufacturing realignments and cost savings programs could result in a decrease in our short-term earnings until the expected cost reductions are achieved.Such programs may include the consolidation and integration of facilities, functions, systems and procedures.Such actions may not be accomplished as quickly as anticipated and the expected cost reductions may not be achieved or sustained. We rely on a variety of intellectual property rights.Any threat to, or impairment of, these rights could cause us to incur costs to defend these rights. As a company that manufactures and markets branded products, we rely heavily on trademark and service mark protection to protect our brands.We also have issued patents and rely on trade secret and copyright protection for certain of our technologies.These protections may not adequately safeguard our intellectual property and we may incur significant costs to defend our intellectual property rights, which may harm our operating results.There is a risk that third parties, including our current competitors, will infringe on our intellectual property rights, in which case we would have to defend these rights.There is also a risk that third parties, including our current competitors, will claim that our products infringe on their intellectual property rights.These third parties may bring infringement claims against us or our customers, which may harm our operating results. Increases in fuel costs could cause our cost of products sold to increase and net income to decrease. Increases in fuel costs can negatively impact our cost to deliver our products to our customers and thus increase our cost of products sold.If we are unable to increase the selling price of our products to our customers to cover any increases in fuel costs, net income may be adversely affected. Declines in our business conditions may result in an impairment of our tangible and intangible assets which could result in a material non-cash charge. A negative long-term performance outlook, could result in an impairment of our tangible and intangible assets which results when the carrying value of the assets exceed their fair value.In 2008, we incurred a goodwill impairment of approximately $450.0 million.Additional impairment charges could occur in future periods. The significant amount of our indebtedness may limit the cash flow available to invest in the ongoing needs of our business. As of December 31, 2010, on an as adjusted basis after giving effect to the issuance of the 8.25% Senior Secured Notes due 2018 (the “8.25% Senior Secured Notes”), the use of the proceeds from such offering to purchase and redeem our outstanding 11.75% Senior Secured Notes due 2013 (the “11.75% Senior Secured Notes”), the entry into our new senior secured asset based revolving credit facility due 2016 (the “ABL Facility”) and the use of the borrowings under the new ABL Facility to repay the outstanding indebtedness under our prior senior secured asset-based revolving credit facility we would have had approximately $976.5million of indebtedness outstanding, including $30.0million of outstanding borrowings under the ABL Facility. 13 Our indebtedness could have important consequences. For example, it could: • require us to dedicate a substantial portion of our cash flow from operations to interest and principal payments on our indebtedness, reducing the availability of our cash flow for other purposes, such as capital expenditures, acquisitions and working capital; • limit our flexibility in planning for, or reacting to, changes in our business, the industry in which we operate and the general economy; • place us at a disadvantage compared to our competitors that have less debt; • expose us to fluctuations in the interest rate environment because the interest rates of our ABL Facility are at variable rates;and • limit our ability to borrow additional funds. Any of the foregoing could have a material adverse effect on our business, financial condition, results of operations, prospects and ability to satisfy our obligations under our indebtedness. The terms of our debt covenants could limit how we conduct our business and our ability to raise additional funds. The agreements that govern the terms of our debt, including the indentures that govern the 8.25% Senior Secured Notes we issued on February 11, 2011 and the 13.125%Senior Subordinated Notes due 2014 (the “13.125% Senior Subordinated Notes”) and the credit agreement that governs the ABL Facility, contain covenants that restrict our ability and the ability of our subsidiaries to: • incur and guarantee indebtedness or issue equity interests of restricted subsidiaries; • repay subordinated indebtedness prior to its stated maturity; • pay dividends or make other distributions on or redeem or repurchase our stock; • issue capital stock; • make certain investments or acquisitions; • create liens; • sell certain assets or merge with or into other companies; • enter into certain transactions with stockholders and affiliates; • make capital expenditures;and • pay dividends, distributions or other payments from our subsidiaries. These restrictions may affect our ability to grow our business and take advantage of market and business opportunities or to raise additional debt or equity capital. 14 In addition, under the new ABL Facility, if our excess availability is less than the greater of (a) 12.5% of the lesser of the revolving credit commitments and the borrowing base and (b)$17.5million, we will be required to comply with a minimum fixed charge coverage ratio test. Our ability to meet the required fixed charge coverage ratio can be affected by events beyond our control, and we cannot assure that we will meet this ratio. A breach of any of these covenants under the new ABL Facility or the indentures governing our 8.25% Senior Secured Notes or our 13.125%Senior Subordinated Notes could result in an event of default under the new ABL Facility or the indentures. An event of default under any of our debt agreements would permit some of our lenders to declare all amounts borrowed from them to be due and payable and, in some cases, proceed against the collateral securing such indebtedness. Moreover, the new ABL Facility provides the lenders considerable discretion to impose reserves or availability blocks, which could materially impair the amount of borrowings that would otherwise be available to us.There can be no assurance that the lenders under the new ABL Facility will not impose such actions during the term of the new ABL Facility and further, were they to do so, the resulting impact of this action could materially and adversely impair our liquidity. We may be unable to generate sufficient cash to service all of our indebtedness and may be forced to take other actions to satisfy our obligations under such indebtedness, which may not be successful.We may also be unable to generate sufficient cash to make required capital expenditures. Our ability to make scheduled payments on or to refinance our debt obligations and to make capital expenditures depends on our financial condition and operating performance, which is subject to prevailing economic and competitive conditions and to financial, business and other factors.We will not be able to control many of these factors, such as economic conditions in the industry in which we operate and competitive pressures.We cannot assure that we will maintain a level of cash flows from operating activities sufficient to permit us to pay or refinance our indebtedness, including the 8.25% Senior Secured Notes, the 13.125%Senior Subordinated Notes or our indebtedness under our new ABL Facility, or make required capital expenditures.If our cash flows and capital resources are insufficient to fund our debt service obligations, we and our subsidiaries could face substantial liquidity problems and may be forced to reduce or delay capital expenditures, sell assets, seek additional capital or restructure or refinance our indebtedness. In addition, if we do not have, or are unable to obtain, adequate funds to make all necessary capital expenditures when required, or if the amount of future capital expenditures are materially in excess of our anticipated or current expenditures, our product offerings may become dated, our productivity may decrease and the quality of our products may decline, which, in turn, could reduce our sales and profitability. Our income tax net operating loss carryovers may be limited and our results of operations may be adversely impacted. We have substantial deferred tax assets related to net operating loss carryforwards(“NOLs”) for United States federal and state income tax purposes, which are available to offset future taxable income.As a result, we project that the U.S.cash tax rate will be reduced from the federal statutory rate and state rate as a result of approximately $137.9million of gross NOLs for federal purposes and $160.0million of gross state NOLs.Our ability to utilize the NOLs may be limited as a result of certain events, such as insufficient future taxable income prior to expiration of the NOLs or annual limits imposed under Section382 of the Internal Revenue Code of 1986, as amended (the “Code”), or by state law, as a result of a change in control.A change in control is generally defined as a cumulative change of more than 50percentage points in the ownership positions of certain stockholders during a rolling three-year period.Changes in the ownership positions of certain stockholders could occur as the result of stock transactions by such stockholders and/or by the issuance of stock by us.Such limitations may cause us to pay income taxes earlier and in greater amounts than would be the case if the NOLs were not subject to such limitations.Should we determine that it is likely that our recorded NOL benefits are not realizable, we would be required to reduce the NOL tax benefits reflected on our consolidated financial statements to the net realizable amount by establishing a valuation reserve and recording a corresponding charge to earnings.Conversely, if we are required to reverse any portion of the accounting valuation allowance against our U.S.deferred tax assets related to our NOLs, such reversal could have a positive effect on our financial condition and results of operations in the period in which it is recorded. Item 1B. UNRESOLVED STAFF COMMENTS Not applicable. 15 Item 2. PROPERTIES Our corporate headquarters is located in Cary, North Carolina.We own and lease several additional properties in the U.S. and Canada.We operate the following facilities as indicated, and each facility is leased unless indicated with “Owned” under the Lease Expiration Date column below. Location Square Footage Facility Use Lease Expiration Date Siding, Fencing, and Stone Segment Jasper, TN Manufacturing and Administration Owned Fair Bluff, NC (1) Manufacturing and Administration 09/30/2024 Kearney, MO (1) Manufacturing and Administration 09/30/2024 Kansas City, MO Warehouse 12/31/2013 Valencia, PA (2) Manufacturing and Administration 09/30/2024 Martinsburg, WV (1) Manufacturing and Administration 09/30/2024 Martinsburg, WV Warehouse Month-to-month York, NE (1) 76,000 Manufacturing 09/30/2024 Stuarts Draft, VA Manufacturing and Administration Owned Sidney, OH Manufacturing and Administration Owned Gaffney, SC Manufacturing and Administration Owned Harrisburg, VA Warehouse 03/15/2015 Blacksburg, SC 49,000 Warehouse Month-to-month Kansas City, MO 36,000 Administration 12/31/2017 Middleburg, PA Manufacturing and Administration 12/31/2016 Windows and Doors Segment Calgary, AB, Canada (1) Manufacturing and Administration 09/30/2024 Walbridge, OH (1) Manufacturing and Administration 09/30/2024 Walbridge, OH 30,000 Warehouse 06/30/2012 Rocky Mount, VA (1) Manufacturing and Administration 09/30/2024 Rocky Mount, VA Manufacturing 05/31/2013 Rocky Mount, VA Manufacturing 08/31/2016 Rocky Mount, VA 70,000 Warehouse 02/16/2012 Rocky Mount, VA 80,000 Warehouse 08/31/2013 Rocky Mount, VA Warehouse 08/31/2016 Rocky Mount, VA 56,000 Warehouse Owned Rocky Mount, VA 50,000 Warehouse Month-to-month Roanoke, VA 13,000 Administration 03/31/2013 Hammonton, NJ(3) Manufacturing and Administration 02/01/2011 Fayetteville, NC 56,000 Warehouse Owned Peachtree City, GA Manufacturing 08/19/2014 Peachtree City, GA 40,000 Manufacturing Owned Dallas, TX 54,000 Manufacturing 08/31/2015 Dallas, TX 29,000 Warehouse 06/30/2015 Bryan, TX Manufacturing and Administration 08/20/2014 Bryan, TX 75,000 Manufacturing 12/31/2014 Phoenix, AZ (3) Manufacturing 04/30/2011 Auburn, WA Manufacturing and Administration 12/31/2013 Corona, CA Manufacturing and Administration 09/30/2012 Sacramento, CA Manufacturing and Administration 09/12/2019 Corporate Cary, NC 20,000 Administration 10/31/2015 These properties are included in a long-term lease entered into as a result of a sale/leaseback agreement entered into in August 2004 as part of the funding for the purchase of MWM Holding. This property was subleased to a third party during 2010. Closed facility. 16 Item 3. LEGAL PROCEEDINGS From time to time, we may be involved in legal proceedings and litigation relating to claims arising out of our operations and businesses that cover a wide range of matters, including, among others, environmental matters, contract and employment claims, personal injury, product liability, warranty and modification, adjustment or replacement of component parts of units sold. On February 24, 2011, MW received a draft Administrative Order on Consent from the United States Environmental Protection Agency, Region III, under Section 3008(h) of the Resource Conservation and Recovery Act (RCRA)relating to contamination associated with an underground storage tank formerly located at its Rocky Mount, Virginia property.MW is to review the draft Consent Order and provide comments to the United States Environmental Protection Agency, Region III, by Friday,April 8, 2011.Certain liability for this subject contamination has been previously assumed by U.S.Industries, Inc., pursuant to its indemnity obligation under the stock purchase agreement dated August11, 1995, whereby U.S.Industries, Inc. sold the stock of MW to Fenway Partners.As the successor-in-interest of Fenway Partners, we are similarly indemnified by U.S.Industries, Inc.Our ability to seek indemnification from U.S. Industries is, however, limited by the strength of U.S. Industries’ financial condition, which could change in the future, as well as by specific financial limits for certain aspects of the indemnity. Item 4. RESERVED PART II Item 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information There is no established trading market for the common stock of Ply Gem Holdings. Holders As of March 21, 2011, there was one holder of record of the common stock of Ply Gem Holdings. Dividends Ply Gem Holdings did not pay any dividends in respect of its common stock in the two fiscal years ended December 31, 2010 and 2009. The indentures for the 8.25% Senior Secured Notes, the 13.125% Senior Subordinated Notes, and the new ABL Facility restrict the ability of Ply Gem Industries and its subsidiaries to make certain payments and transfer assets to Ply Gem Holdings.In addition, the new ABL Facility imposes restrictions on the ability of Ply Gem Holdings to make certain dividend payments.As a result, it is unlikely that Ply Gem Holdings will pay dividends in respect of its common stock in the foreseeable future. 17 Securities authorized for issuance under equity compensation plans The following table shows the securities authorized for issuance under the Company’s equity compensation plans as of December 31, 2010. (A) (B) (C) Number of Weighted Number of securities to be average securities remaining issued upon exercise price of available for future exercise of outstanding issuance under equity outstanding options, compensation plans options, warrants warrants and (excluding securities Plan Category and rights rights reflected in column (A) Equity compensation plans approved by shareholders $ Equity compensation plans not approved by shareholders - - - Total $ During the fiscal year ended December 31, 2010, no equity securities of the Company were sold by the Company that were not registered under the Securities Act of 1933, as amended, except as previously disclosed in the Company’s periodic reports. Item 6. SELECTED FINANCIAL DATA The financial data set forth below is for the five-year period ended December 31, 2010.The data should be read in conjunction with Item 7. “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the consolidated and combined financial statements, related notes and other financial information included elsewhere in this report. For the year ended December 31, (Amounts in thousands) (4) (3) (1) (2) Summary of Operations Net sales $ Net income (loss) ) ) Total assets Long-term debt, less current maturities Includes the results of Alenco from the date of acquisition, February 24, 2006. Includes the results of AHE from the date of acquisition, October 31, 2006. Includes the results of Pacific Windows from the date of acquisition, September 30, 2007. Includes the results of USV from the date of acquisition, October 31, 2008. See the Notes to the Consolidated Financial Statements and “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, included elsewhere herein regarding the effect on operating results of acquisitions and other matters. 18 Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis of our financial condition and results of operations is intended to clarify the results of our operations, certain changes in our financial position, liquidity, capital structure and business developments for the periods covered by the consolidated financial statements included in this Annual Report on Form 10-K.This discussion should be read in conjunction with, and is qualified by reference to, the other related information including, but not limited to, the audited consolidated financial statements (including the notes thereto and the independent registered public accounting firms’ reports thereon), and the description of our business, all as set forth in this Annual Report on Form 10-K, as well as the risk factors discussed below and in Item 1A. Certain statements in this “Management’s Discussion and Analysis of Financial Condition and Results of Operations” are “forward-looking statements.”See “Cautionary Statement with Respect to Forward-Looking Statements” and “Risk Factors.” General We are a leading manufacturer of residential exterior building products in North America, operating in two reportable segments: (i)Siding, Fencing, and Stone and (ii)Windows and Doors, which comprised approximately 60% and 40% of our sales, respectively, for the fiscal year ended December31, 2010.These two segments produce a comprehensive product line of vinyl siding, designer accents and skirting, vinyl fencing, vinyl and composite railing, stone veneer and vinyl windows and doors used in both new construction and home repair and remodeling in the United States and Western Canada.Vinyl building products have the leading share of sales volume in siding and windows in the United States.We also manufacture vinyl and aluminum soffit and siding accessories, aluminum trim coil, wood windows, aluminum windows, vinyl and aluminum-clad windows and steel and fiberglass doors, enabling us to bundle complementary and color-matched products and accessories with our core products.We believe that our comprehensive product portfolio and geographically diverse, low cost manufacturing platform allow us to better serve our customers and provide us with a competitive advantage over other exterior building products suppliers. Ply Gem Holdings was incorporated on January23, 2004 by affiliates of CI Capital Partners for the purpose of acquiring Ply Gem Industries from Nortek.The Ply Gem acquisition was completed on February12, 2004.Prior to the Ply Gem acquisition, our business was known as the Windows, Doors and Siding division of Nortek, where the business operated as a holding company with a broad set of brands.Since the Ply Gem acquisition, we have acquired five additional businesses to complement and expand our product portfolio and geographical diversity.After being recruited by our directors affiliated with CI Capital Partners, Gary E. Robinette, our President and Chief Executive Officer, joined Ply Gem in October 2006, and has employed the strategy of transitioning Ply Gem to an integrated and consolidated business model under the Ply Gem brand. The following is a summary of Ply Gem’s acquisition history: · On August27, 2004, Ply Gem acquired MWMHolding, a manufacturer of vinyl, wood, wood-clad, composite, impact and aluminum windows. · On February24, 2006, Ply Gem acquired Alenco, a manufacturer of aluminum and vinyl windows products.This acquisition supported our national window strategy and today operates under common leadership with our other U.S.window businesses. · On October31, 2006, Ply Gem completed the acquisition of AHE, a leading manufacturer of vinyl siding, aluminum siding, injection molded shutters and vinyl, aluminum and injection molded accessories.As a result of the AHE acquisition, AHE became part of our Siding, Fencing, and Stone segment and operates under common leadership with our existing siding business.In November 2010, AHE’s legal name was formally changed to Mastic Home Exteriors, Inc. · On September30, 2007, Ply Gem completed the acquisition of CertainTeed Corporation’s vinyl window and patio door business, which we have named Ply Gem Pacific Windows, a leading manufacturer of premium vinyl windows and patio doors. · On October31, 2008, Ply Gem acquired substantially all of the assets of Ply Gem Stone (formerly United Stone Veneer), a manufacturer of stone veneer products.As a result of the Ply Gem Stone acquisition, we modified the name of our “Siding, Fencing, and Railing” segment to “Siding, Fencing, and Stone” during 2008. Prior to January11, 2010, Ply Gem Holdings was a wholly owned subsidiary of Ply Gem Investment Holdings, which was a wholly owned subsidiary of Ply Gem Prime.On January11, 2010, Ply Gem Investment Holdings was merged with and into Ply Gem Prime, with Ply Gem Prime being the surviving corporation.As a result, Ply Gem Holdings is now a wholly owned subsidiary of Ply Gem Prime. 19 We are a holding company with no operations or assets of our own other than the capital stock of our subsidiaries. The terms of the $175.0 million senior secured asset-based revolving credit facility place restrictions on the ability of Ply Gem Industries and our other subsidiaries to pay dividends and otherwise transfer assets to us.Further, the terms of the indentures governing the 8.25% Senior Secured Notes and the 13.125% Senior Subordinated Notes place restrictions on the ability of Ply Gem Industries and our other subsidiaries to pay dividends and otherwise transfer assets to us.Further, the terms of the ABL Facility place restrictions on our ability to make certain dividend payments. Recent developments On January 26, 2011, we entered into a new senior secured asset-based revolving credit agreement due 2016.The new ABL Facility provides for revolving credit financing of up to $175.0 million subject to borrowing base availability.We used the proceeds from the initial borrowing to repay all of the outstanding indebtedness under the existing senior secured asset-based revolving credit facility due 2013.The new ABL Facility lowers our interest expense and extends the maturity to 2016. On February 11, 2011, we issued $800.0 million of the 8.25% Senior Secured Notes at par.We used the proceeds to redeem the existing 11.75% Senior Secured Notes by purchasing $724.6 million principal amount of our outstanding 11.75% Senior Secured Notes in a tender offer and redeeming $0.4 million principal amount of outstanding 11.75% Senior Secured Notes.This transaction lowers our interest expense and extends the maturity to 2018.In total, the ABL Facility and 8.25% Senior Secured Notes transactions lower our recurring cash interest expense by approximately $21.0 million. Financial statement presentation Net sales.Net sales represent the fixed selling price of our products plus certain shipping charges less applicable provisions for discounts and allowances.Allowances include cash discounts, volume rebates and returns among others. Cost of products sold.Cost of products sold includes direct material and manufacturing costs, manufacturing depreciation, third-party and in-house delivery costs and product warranty expense. Selling, general and administrative expense.Selling, general and administrative expense (“SG&A expense”) includes all non-product related operating expenses, including selling, marketing, research and development costs, information technology, restructuring, and other general and administrative expenses. Operating earnings (loss).Operating earnings (loss) represents net sales less cost of products sold, SG&A expense, amortization of intangible assets, and write-off of previously capitalized offering costs. Comparability.All periods after the Ply Gem Stone (formerly USV) acquisition in October 2008 include the results of operations of Ply Gem Stone. Impact of commodity pricing Our principal raw materials, PVC resin and aluminum, have historically been subject to rapid price changes.We have in the past been able to pass on a substantial portion of significant cost increases through price increases to our customers.Our results of operations for individual quarters can, and have been, impacted by a delay between the time of PVC resin and aluminum cost increases and decreases and related price changes that we implement in our products. Impact of weather Since our building products are intended for exterior use, our sales and operating earnings tend to be lower during periods of inclement weather.Weather conditions in the first and fourth quarters of each calendar year historically result in these quarters producing significantly less sales revenue than in any other period of the year.As a result, we have historically had lower profits or higher losses in the first quarter, and reduced profits in the fourth quarter of each calendar year due to the weather.Our results of operations for individual quarters in the future may be impacted by adverse weather conditions. 20 Critical accounting policies The following discussion and analysis of our financial condition and results of operations are based upon our consolidated financial statements, which have been prepared in accordance with U.S. generally accepted accounting principles.Certain of our accounting policies require the application of judgments in selecting the appropriate assumptions for calculating financial estimates.By their nature, these judgments are subject to an inherent degree of uncertainty.We periodically evaluate the judgments and estimates used for our critical accounting policies to ensure that such judgments and estimates are reasonable for our interim and year-end reporting requirements.These judgments and estimates are based upon our historical experience, current trends and information available from other sources, as appropriate.If different conditions result compared to our assumptions and judgments, the results could be materially different from our estimates.Management also believes that the seven areas where different assumptions could result in materially different reported results are 1) goodwill and intangible asset impairment tests, 2) accounts receivable related to estimation of allowances for doubtful accounts, 3) inventories in estimating reserves for obsolete and excess inventory, 4) warranty reserves, 5) income taxes, 6) rebates, and 7) pensions.Although we believe the likelihood of a material difference in these areas is low based upon our historical experience, a 10% change in our allowance for doubtful accounts, inventory reserve estimates, and warranty reserve at December 31, 2010 would result in an approximate $0.5 million, $0.7 million, and $4.2 million impact on expenses, respectively. Additionally, we have included in the discussion that follows our estimation methodology for both accounts receivable and inventories.While all significant policies are important to our consolidated financial statements, some of these policies may be viewed as being critical.Our critical accounting policies include: Revenue Recognition.We recognize sales based upon shipment of products to our customers net of applicable provisions for discounts and allowances.Generally, the customer takes title upon shipment and assumes the risks and rewards of ownership of the product.For certain products, our customers take title upon delivery, at which time revenue is then recognized.Revenue includes the selling price of the product and all shipping costs paid by the customer.Revenue is reduced at the time of sale for estimated sales returns and all applicable allowances and discounts based on historical experience.We also provide for estimates of warranty, bad debts, shipping costs and certain sales-related customer programs at the time of sale.Shipping and warranty costs are included in cost of products sold.Bad debt expense and sales-related marketing programs are included in SG&A expense.We believe that our procedures for estimating such amounts are reasonable and historically have not resulted in material adjustments in subsequent periods when the estimates are reconciled to the actual amounts. Accounts Receivable.We maintain an allowance for doubtful accounts for estimated losses from the inability of our customers to make required payments, which is provided for in bad debt expense.We determine the adequacy of this allowance by regularly reviewing our accounts receivable aging and evaluating individual customers’ receivables, considering customers’ financial condition, credit history and other current economic conditions.If a customer’s financial condition was to deteriorate, which might impact its ability to make payment, then additional allowances may be required. Inventories.Inventories in the accompanying consolidated balance sheets are valued at the lower of cost or market.During the year ended December 31, 2008, we elected to conform our method of valuing our inventory to the FIFO method from the LIFO method since over 92% of our inventory used FIFO.We believe that the FIFO method is preferable because it provides a better measure of the current value of our inventory and provides a better matching of manufacturing costs with revenues.The change resulted in the application of a single costing method to all our inventories.We record provisions, as appropriate, to write-down obsolete and excess inventory to estimated net realizable value.The process for evaluating obsolete and excess inventory often requires subjective judgments and estimates concerning future sales levels, quantities and prices at which such inventory will be sold in the normal course of business.Accelerating the disposal process or incorrect estimates of future sales potential may cause actual results to differ from the estimates at the time such inventory is disposed or sold. Asset Impairment. We evaluate the realizability of certain long-lived assets, which primarily consist of property and equipment and intangible assets subject to amortization, based on expectations of undiscounted future cash flows for each asset group.If circumstances indicate a potential impairment, and if the sum of the expected undiscounted future cash flow is less than the carrying amount of all long-lived assets, we would recognize an impairment loss.A decrease in projected cash flows due to the depressed residential housing and remodeling market was determined to be a triggering event during 2009 and 2008.The impairment test results did not indicate that an impairment existed at December 31, 2009 or December 31, 2008.There were no triggering events during the year ended December 31, 2010.Refer to Note 1 to the consolidated financial statements for additional information regarding long-lived assets including the level of impairment testing, the material assumptions regarding these impairment calculations, and the sensitivities surrounding those assumptions. Goodwill Impairment.We perform an annual test for goodwill impairment during the fourth quarter of each year (November 27 for 2010) and also at any other date when events or changes in circumstances indicate that the carrying value of these assets may exceed their fair value.We use the two-step method to determine goodwill impairment.If the carrying amount of a reporting unit exceeds its fair value (Step One Analysis), we measure the possible goodwill impairment based upon a hypothetical allocation of the fair value estimate of the reporting unit to all of the underlying assets and liabilities of the reporting unit, including previously unrecognized intangible assets (Step Two Analysis).The excess of the reporting unit’s fair value over the amounts assigned to its assets and liabilities is the implied fair value of goodwill.An impairment loss is recognized to the extent that a reporting unit’s recorded goodwill exceeds the implied fair value of goodwill. 21 To evaluate goodwill impairment, we estimate the fair value of reporting units considering such factors as discounted cash flows and valuation multiples for comparable publicly traded companies.A significant reduction in projected sales and earnings which would lead to a reduction in future cash flows could indicate potential impairment.The depressed residential housing and remodeling market was determined to be a triggering event during the third quarter of 2008.The test results indicated that an estimated impairment of approximately $200.0 million existed at September 27, 2008.This impairment was recognized within the Windows and Doors segment’s operating earnings in the third quarter of 2008. Our annual goodwill impairment test performed during the fourth quarter of 2008 was affected by further housing market declines as well as significant decreases in market multiples.The test results indicated that an additional impairment of approximately $127.8 million existed in our Windows and Doors segment at December 31, 2008.In addition, an impairment of approximately $122.2 million was recognized in our Siding, Fencing, and Stone segment.These impairments were recognized in the respective segments in the fourth quarter of 2008.Our annual goodwill impairment test performed during the fourth quarter of 2009 (November 28, 2009) and 2010 (November 27, 2010) indicated no impairment.The Windows and Doors and Siding, Fencing, and Stone reporting units exceeded their carrying values atNovember 27, 2010 by approximately 21% and 87%, respectively. We performed the following sensitivity analysis on the reporting unit Step One fair values as ofNovember 27, 2010,November 28, 2009,November 22,2008, and September 27, 2008. (Amounts in thousands) As of As of As of As of November 27, November 28, November 22, September 27, Estimated Windows and Doors reporting unit fair value increase (decrease) in the event of a 10% increase in the weighting of the market multiples method $ $ $ ) $ ) Estimated Siding, Fencing, and Stone reporting unit fair value increase (decrease) in the event of a 10% increase in theweighting of the market multiples method ) A summary of the key assumptions utilized in the goodwill impairment analysis atNovember 27, 2010,November 28, 2009,November 22, 2008, and September 27, 2008, as it relates to the Step One fair values and the sensitivities for these assumptions follows: Windows and Doors As of As of As of As of November 27, November 28, November 22, September 27, Assumptions: Income approach: Estimated housing starts in terminal year Terminal growth rate % Discount rates % Market approach: Control premiums % Sensitivities: (Amounts in thousands) Estimated fair value decrease in the event of a 1% decrease in the terminal year growth $ Estimated fair value decrease in the event of a 1% increase in the discount rate Estimated fair value decrease in the event of a 1% decrease in the control premium 22 Siding, Fencing, and Stone As of As of As of As of November 27, November 28, November 22, September 27, Assumptions: Income approach: Estimated housing starts in terminal year Terminal growth rate % Discount rates % Market approach: Control premiums % Sensitivities: (Amounts in thousands) Estimated fair value decrease in the event of a 1% decrease in the terminal year growth $ Estimated fair value decrease in the event of a 1% increase in the discount rate Estimated fair value decrease in the event of a 1% decrease in the control premium We provide no assurance that: 1) valuation multiples will not decline, 2) discount rates will not increase, or 3) the earnings, book values or projected earnings and cash flows of our reporting units will not decline. We will continue to analyze changes to these assumptions in future periods. We will continue to evaluate goodwill during future periods and further declines in the residential housing and remodeling markets could result in additional goodwill impairments. Income Taxes.We utilize the asset and liability method in accounting for income taxes, which requires that the deferred tax consequences of temporary differences between the amounts recorded in our financial statements and the amounts included in our federal and state income tax returns be recognized in the consolidated balance sheet.The amount recorded in our consolidated financial statements reflects estimates of final amounts due to timing of completion and filing of actual income tax returns.Estimates are required with respect to, among other things, the appropriate state income tax rates used in the various states in which we and our subsidiaries are required to file, the potential utilization of operating and capital loss carry-forwards for both federal and state income tax purposes and valuation allowances required, if any, for tax assets that may not be realized in the future.We establish reserves when, despite our belief that our tax return positions are fully supportable, certain positions could be challenged, and the positions may not be fully sustained.We have executed a tax sharing agreement with Ply Gem Holdings and Ply Gem Investment Holdings (Ply Gem Investment Holdings has since been merged with and into Ply Gem Prime, with Ply Gem Prime being the surviving corporation) pursuant to which tax liabilities for each respective party are computed on a stand-alone basis.Our U.S. subsidiaries file unitary, combined federal income tax returns and separate state income tax returns.Ply Gem Canada files separate Canadian income tax returns. At December 31, 2009, we were in a full federal valuation allowance position as we were no longer in a net deferred liability tax position and continued to incur losses for income tax purposes.At December 31, 2010, we remained in a full federal valuation allowance position as we continued to incur cumulative losses for income tax purposes.Refer to Note 12 to the consolidated financial statements for additional information regarding income taxes. Purchase accounting.Business acquisitions are accounted for using the purchase method of accounting. The cost of the acquired company is allocated to identifiable tangible and intangible assets based on estimated fair value with the excess allocated to goodwill. 23 Results of Operations The following table summarizes net sales and net income (loss) by segment and is derived from the accompanying consolidated statements of operations included in this report. Year ended December 31, (Amounts in thousands) Net sales Siding, Fencing, and Stone $ $ $ Windows and Doors Operating earnings (loss) Siding, Fencing, and Stone ) Windows and Doors ) ) ) Unallocated ) ) ) Foreign currency gain (loss) Windows and Doors ) Interest expense, net Siding, Fencing, and Stone Windows and Doors ) ) ) Unallocated ) ) ) Income tax benefit (expense) Unallocated ) Gain (loss) on extinguishment of debt Unallocated - ) Net income (loss) $ $ ) $ ) The following tables set forth our results of operations based on the amounts and the percentage relationship of the items listed to net sales for the periods indicated. This review of performance is organized by business segment, reflecting the way we manage our business.Each business group leader is responsible for operating results down to operating earnings (loss).We use operating earnings as a performance measure as it captures the income and expenses within the management control of our business leaders.Corporate management is responsible for making all financing decisions.Therefore, each segment discussion focuses on the factors affecting operating earnings, while interest expense and income taxes and certain other unallocated expenses are separately discussed at the corporate level. Siding, Fencing, and Stone Segment Year ended December 31, (Amounts in thousands) Statement of operations data: Net sales $ 100% $ 100% $ 100% Cost of products sold 74.3% 74.1% 81.6% Gross profit 25.7% 25.9% 18.4% SG&A expense 9.0% 10.9% 10.6% Amortization of intangible assets 1.4% 1.5% 1.2% Goodwill impairment - 0.0% - 0.0% 17.2% Operating earnings (loss) $ 15.3% $ 13.5% $ ) -10.6% As a result of the USV acquisition, we shortened the name of its “Siding, Fencing, Railing and Decking” segment to “Siding, Fencing, and Stone” during 2008.The USV results were included within this segment from October 31, 2008 forward.The other operations within this segment remain unchanged. 24 Net Sales Net sales for the year ended December 31, 2010 increased from the year ended December 31, 2009 by approximately $27.0 million, or 4.7%.The increase in net sales was driven by higher selling prices in 2010 as compared to 2009 as a result of price increases that were implemented in response to increasing raw material costs as discussed below in cost of products sold.Demand for our products increased during the first six months of 2010, but decreased during the last six months of the year driven by industry-wide market conditions in new construction.According to the U.S. Census Bureau, single family housing starts were estimated to increase by approximately 27.0% during the first half of 2010 compared to the first half of 2009, while single family housing starts for the second half of 2010 were estimated to decrease by approximately 11.7% compared to the second half of 2009.Management believes that the improvement in industry wide market conditions during the first half of 2010 was partially influenced by the Federal First-Time and Repeat Home Buyer Tax Credit programs which expired on April 30, 2010, which had the effect of pulling market demand forward into the first half of 2010 resulting in market demand being artificially lower in second half of 2010.Our 2010 unit shipments of vinyl siding decreased by approximately 3.3% as compared to the U.S. vinyl siding industry, as summarized by the Vinyl Siding Institute, which reported a 1.5% unit shipment decline in 2010.As a result, we estimated that our share of vinyl siding units shipped decreased slightly from approximately 32.9% in 2009 to 32.3% for the year ended December 31, 2010. Net sales for the year ended December 31, 2009 decreased from the year ended December 31, 2008 by approximately $132.0 million, or 18.6%.The decrease in net sales was driven by industry wide market declines resulting from lower single family housing starts, which negatively impacted the new construction sector and overall softness in repair and remodeling expenditures.These market conditions negatively impacted demand for our products.According to the NAHB, single family housing starts for 2009 were 442,000 units which represented a decline of approximately 28.2% from 2008 actual levels of 616,000.In addition to lower unit volume shipments, selling prices were generally lower in 2009 as compared to 2008 due to market pressure that resulted from lower raw material and freight costs.The decrease in net sales that resulted from industry wide market demand declines and lower selling prices were partially offset by market share gains from sales to new customers and/or expanded sales to existing customers from additional products or sales in new geographical regions.As a result of our share gains, we believe that we outperformed the vinyl siding industry.Our 2009 unit shipments of vinyl siding decreased by approximately 12% as compared to the U.S. vinyl siding industry, as summarized by the Vinyl Siding Institute, which reported a 23% unit shipment decline in 2009.As a result, we estimated that our share of vinyl siding units shipped increased from approximately 29% in 2008 to 33% for the year ended December 31, 2009.Additionally, our 2009 sales included sales contributed by USV, which was acquired in October 2008. Cost of Products Sold Cost of products sold for the year ended December 31, 2010 increased from the year ended December 31, 2009 by approximately $20.8 million, or 4.9%.The increase was driven by higher material costs in 2010, which were negatively impacted by market wide price increases for our two largest raw materials, PVC resin and aluminum.While rising commodity prices negatively impacted our cost of products sold, the increase was partially offset by a one-time cost decrease that occurred in the first half of 2010 as compared to 2009 due to the termination of an aluminum supply agreement in early 2009, which resulted in abnormally high aluminum material cost charged to cost of products sold in the first half of 2009.In addition, we incurred approximately $6.9 million less expense associated with new customers that resulted from the buy-back, or lift-out, of our competitor’s product on initial stocking orders for the full year 2010 as compared to 2009.Gross profit percentage decreased slightly from 25.9% in 2009 to 25.7% in 2010.The modest decrease in gross profit percentage resulted from increased raw material costs which were largely offset by our selling price increases and improved operating efficiencies and management’s initiatives to reduce fixed manufacturing expenses, including the consolidation of the majority of the production from our vinyl siding plant in Kearney, Missouri, into our other three remaining vinyl siding plants which was completed in the second quarter of 2009 and lower new customer buy-back expense as previously discussed. Cost of products sold for the year ended December 31, 2009 decreased from the year ended December 31, 2008 by approximately $150.8 million, or 26.1%.The decrease in cost of products sold was primarily due to lower sales and decreased raw material costs, primarily PVC resin and aluminum, as well as lower freight costs driven by lower oil costs.We estimated that the 2009 full year average market cost of pipe grade PVC resin and aluminum declined by approximately 8.1% and 33.2%, respectively, as compared to 2008.Gross profit percentage increased from 18.4% in 2008 to 25.9% in 2009.The improvement in gross profit percentage resulted from decreased raw material and freight cost discussed above, partially offset by lower selling prices.In addition, our gross profit percentage improved as a result of management’s initiatives to reduce fixed expenses, which included the closure of the vinyl siding plant in Denison, Texas, which ceased production in February 2008, the consolidation of the majority of the production from our vinyl siding plant in Kearney, Missouri into our other three remaining vinyl siding plants, and the consolidation of our metal accessory production from our Valencia, Pennsylvania facility into our Sidney, Ohio facility, which occurred during the later part of 2008 and early 2009.The improvement in gross profit that resulted from management’s initiatives was partially offset by initial costs that were incurred with new customers that resulted from the buy-back, or lift-out, of our competitor’s product on the initial stocking orders with our new customers which totaled $7.4 million in 2009 as compared to $1.4 million in 2008. 25 SG&A Expense SG&A expense for the year ended December 31, 2010 decreased from the year ended December 31, 2009 by approximately $8.7 million, or 13.7%.The decrease in SG&A expense was primarily caused by lower marketing expenses related to our brand conversion from Alcoa Home Exteriors to Mastic Home Exteriors during 2009.In addition, we reduced administrative and other fixed expenses in light of current market conditions and incurred lower restructuring and integration expense, which totaled approximately $0.3 million in 2010 as compared to approximately $2.9 million in 2009. SG&A expense for the year ended December 31, 2009 decreased from the year ended December 31, 2008 by approximately $12.2 million, or 16.2%.The decrease in SG&A expense was due to lower administrative and other fixed expenses that were reduced in light of market conditions, as well as lower restructuring and integration expense.We incurred restructuring and integration expense of approximately $2.9 million in 2009 as compared to approximately $6.9 million in 2008. Amortization of Intangible Assets Amortization expense for the year ended December 31, 2010 was consistent with the years ended December 31, 2009 and December 31, 2008. Goodwill Impairment Our annual goodwill impairment tests performed during the fourth quarters of 2010 and 2009 indicated no impairment.During 2008, as a result of the depressed residential housing and remodeling markets, we incurred a $122.2 million impairment charge to operating earnings during the fourth quarter of 2008 for our Siding, Fencing, and Stone operating segment. Windows and Doors Segment Year ended December 31, (Amounts in thousands) Statement of operations data: Net sales $ 100% $ 100% $ 100% Cost of products sold 84.6% 86.0% 86.2% Gross profit 15.4% 14.0% 13.8% SG&A expense 15.7% 17.3% 14.9% Amortization of intangible assets 4.7% 3.0% 2.4% Goodwill impairment - 0.0% - 0.0% 70.4% Operating loss ) -5.0% ) -6.3% ) -73.9% Currency transaction gain (loss) $ 0.1% $ 0.1% $ ) -0.2% Net Sales Net sales for the year ended December 31, 2010 increased compared to the year ended December 31, 2009 by approximately $17.5 million, or 4.7%.The net sales increase resulted from higher sales of our new construction window and door products resulting from increased U.S. single family housing starts, which according to the NAHB, were estimated to have increased from 442,000 units in 2009 to 472,000 units in 2010.In addition, sales of our window and door products in Western Canada were favorably impacted by market wide increased demand primarily caused by increased housing starts in Alberta, Canada.According to the Canadian Mortgage and Housing Corporation (“CMHC”), total housing starts in Alberta, Canada were estimated to have increased 39.6% for the full twelve months of 2010 as compared to 2009, but were estimated to have decreased by 17.1% in the fourth quarter of 2010 as compared to the same period in 2009.Our unit shipments of windows and doors in the United States increased 1.2% in 2010 as compared to 2009, while our unit shipments of windows and doors in Western Canada increased by 9.1% in 2010 as compared to 2009. 26 Net sales for the year ended December 31, 2009 decreased compared to the same period in 2008 by approximately $91.6 million, or 19.7%.The decrease in net sales was due to lower demand for our window and door products due to lower sales of our new construction window and door products which were negatively impacted by market wide decreased demand that resulted from reductions in single family housing starts in the United States.According to the NAHB, single family housing starts decreased 28.2% from 616,000 units in 2008 to 442,000 in 2009. In addition, sales of our window and door products in Western Canada were negatively impacted by market wide decreased demand that resulted from reductions in housing starts in Alberta, Canada which were estimated to show a decline of 30.4% in 2009 as compared to 2008 according to the CMHC.The decrease in net sales that resulted from industry wide market demand declines in both the U.S. and Western Canadian markets were partially offset by market share gains from sales to new customers and/or expanded sales to existing customers from additional products or sales in new geographical regions.Our unit shipments of windows and doors in the United States were down 16.8% in 2009 as compared to 2008.Our unit shipments of windows and doors in Western Canada were down 15.8% in 2009 as compared to 2008, while according to the CMHC, housing starts in Alberta, Canada in 2009 were estimated to show a decline of 30.4% from actual levels achieved in 2008. Cost of Products Sold Cost of products sold for the year ended December 31, 2010 increased compared to the year ended December 31, 2009 by approximately $9.3 million, or 2.9%.The increase in cost of products sold was primarily due to increased sales volume as discussed above.Gross profit percentage increased from 14.0% in 2009 to 15.4% in 2010.The improvement in gross profit percentage resulted from improved operating leverage on fixed manufacturing costs which did not increase in proportion to sales and also from lower fixed manufacturing costs resulting from the closure of our Hammonton, New Jersey, Phoenix, Arizona and Tupelo, Mississippi window plants in early 2009 and realigned production within our three west coast window plants, including the realignment of window lineal production during 2009.Also impacting our gross profit were the initial costs that were incurred with new customers that resulted from the buy-back, or lift-out, of our competitor’s product on the initial stocking orders with our new customers, which were approximately $0.1 million in 2010 as compared to approximately $1.0 million for 2009. Cost of products sold for the year ended December 31, 2009 decreased compared to the same period in 2008 by approximately $79.4 million, or 19.8%. The decrease in cost of products sold was primarily due to lower sales and decreased raw material costs, primarily PVC resin and aluminum, as well as lower freight costs driven by lower oil costs.Gross profit percentage increased from 13.8% in 2008 to 14.0% in 2009.The increase in gross profit percentage resulted from lower fixed manufacturing costs that were reduced in response to lower market demand and decreased raw material costs, primarily PVC resin, aluminum and glass, as well as lower freight costs driven in part by lower oil costs.The reduction in fixed manufacturing costs resulted from the closure of our Hammonton, New Jersey, Phoenix, Arizona and Tupelo, Mississippi window plants during 2009 and realigned production within our three west coast window plants, including the realignment of window lineal production during 2009.Also impacting our gross profit results were the initial costs that were incurred with new customers that resulted from the buy-back, or lift-out, of our competitor’s product on the initial stocking orders with our new customers, which totaled $1.0 million in 2009 as compared to $0.5 million for 2008. SG&A Expense SG&A expense for the year ended December 31, 2010 decreased compared to the year ended December 31, 2009 by approximately $3.3 million, or 5.1%.The decrease in SG&A expense was a result of incurring approximately $5.4 million less restructuring and integration expense in 2010 as compared to 2009.The decrease in SG&A expense from lower restructuring and integration expense was partially offset by higher selling and marketing expenses related to increased sales, higher expenses associated with the introduction of a new repair and remodeling window product, and increased expenses in our Western Canada window business due in part to increased sales demand. SG&A expense for the year ended December 31, 2009 decreased from the year ended December 31, 2008 by approximately $5.0 million, or 7.2%.The decrease in SG&A expense was due to lower administrative and other fixed expenses that were reduced in light of market conditions.These SG&A expense reductions were partially offset by higher restructuring and integration expenses that were incurred in 2009 of approximately $5.6 million as compared to approximately $3.3 million in 2008. Amortization of Intangible Assets Amortization expense for the year ended December 31, 2010 increased compared to the same period in 2009 by approximately $7.4 million due to the change in the estimated lives of certain tradenames.During the year ended December 31, 2010, we decreased the life of certain trademarks to three years (applied prospectively) as a result of future marketing plans regarding the use of the trademarks. Amortization expense for the year ended December 31, 2009 was consistent with the amortization expense for the year ended December 31, 2008. Goodwill Impairment Our annual goodwill impairment tests performed during the fourth quarters of 2010 and 2009 indicated no impairment.As a result of the depressed residential housing and remodeling markets, we incurred a $127.8 million impairment charge to operating earnings during the fourth quarter of 2008 for our Windows and Doors operating segment.The $127.8 million impairment charge taken in the fourth quarter of 2008 was in addition to the estimated $200.0 million impairment charge to operating earnings taken in the fiscal third quarter of 2008 for our Windows and Doors operating segment. 27 Currency Transaction Gain (Loss) Currency transaction gain was substantially the same for the years ended December 31, 2010 and December 31, 2009.Currency transaction gain (loss) changed from a loss of approximately $0.9 million for the year ended December 31, 2008 to a gain of approximately $0.5 million for the year ended December 31, 2009. Unallocated Operating Earnings, Interest, and Benefit (Provision) for Income Taxes Year ended December 31, (Amounts in thousands) Statement of operations data: SG&A expense $ ) $ ) $ ) Amortization of intangible assets ) ) - Write-off of previously capitalized offering costs ) - - Operating loss ) ) ) Interest expense ) ) ) Interest income 17 39 Gain (loss) on extinguishment of debt - ) Benefit (provision) for income taxes $ ) $ $ SG&A Expense Unallocated SG&A expense includes items which are not directly attributed to or allocated to either of our reporting segments.Such items include legal costs, corporate payroll, and unallocated finance and accounting expenses.The SG&A expense increase of approximately $0.6 million for the year ended December 31, 2010 as compared to the year ended December 31, 2009 is primarily due to the expansion of the corporate office. The SG&A expense increase of approximately $3.6 million for the year ended December 31, 2009 as compared to the year ended December 31, 2008 was driven by the expansion of the corporate office and centralization of back office functions from the operating units to the corporate office including payroll, payables, credit (US Windows), cash application, and billing. Amortization of Intangible Assets Amortization expense for the year ended December 31, 2010 was consistent with the year ended December 31, 2009.There was no amortization expense for the year ended December 31, 2008. Write-off of previously capitalized offering costs We incurred approximately $1.6 million of costs associated with a public equity offering during 2010.Since the offering has been postponed for a period greater than 90 days, the costs, which were initially capitalized, were written off during the fourth quarter of 2010. Interest expense Interest expense for the year ended December 31, 2010 decreased by approximately $12.4 million over the same period in 2009.The decrease was primarily attributed to the $210.0 million deleveraging event that occurred during February 2010.Specifically, the net decrease was due to the following: · a decrease of approximately $28.6 million due to less interest paid on the 9.0% Senior Subordinated Notes which were redeemed on February 16, 2010, · an increase of approximately $19.2 million paid on the 13.125% Senior Subordinated Notes issued on January 11, 2010, · an increase of approximately $2.4 million due to interest paid on the additional $25.0 million 11.175% Senior Secured Notes issued in October 2009, · an increase of approximately $1.9 million due to higher bond discount amortization, primarily due to the addition of the 13.125% Senior Subordinated Notes during 2010, · a decrease of approximately $1.0 million due to lower deferred financing amortization after the write-off of the capitalized financing costs related to the 9.0% Senior Subordinated Notes, and · a decrease of approximately $6.3 million primarily due to 2009 interest charges related to the various debt financing activities which occurred during 2009 involving third party fees. 28 Interest expense for the year ended December 31, 2009 increased by approximately $25.5 million over the same period in 2008.The increase was due to the following: · an increase of approximately $16.6 million due to 2009 interest of approximately $37.2 million on the 11.75%Senior Secured Notes issued June 9, 2008, as compared to approximately $20.6 million of 2008 interest on our previous term loan which was repaid on June 9, 2008, · an increase of approximately $1.2 million due to interest paid on increased borrowings under the ABL Facility, · an increase of approximately $6.7 million of interest charges related to the various debt financing activities which occurred during 2009 involving third party fees, and · an increase of approximately $1.0 million due to higher amortization of deferred financing costs in 2009 as compared to 2008. Interest income Interest income for the year ended December 31, 2010 decreased by $22,000 due to lower interest rates in 2010 as compared to 2009.Interest income for the year ended December 31, 2009 decreased from the year ended December 31, 2008 by approximately $0.4 million as a result of lower interest rates in 2009 as compared to 2008. Gain on extinguishment of debt For the year endedDecember 31, 2010, we reported a gain on extinguishment of debt of approximately $98.2 million.As a result of the $141.2 million redemption of the 9% Senior Subordinated Notes on February 16, 2010, we recognized a loss on extinguishment of debt of approximately $2.2 million related predominantly to the write off of unamortized debt issuance costs.As a result of the $218.8 million contribution of the 9% Senior Subordinated Notes by an affiliate of our controlling stockholder in exchange for equity of Ply Gem Prime valued at approximately $114.9 million on February 12, 2010, we recognized a gain on extinguishment of debt of approximately $100.4 million including the write-off of unamortized debt issuance costs of approximately $3.5 million.The net $98.2 million gain on debt extinguishment was recorded within other income (expense) separately in the consolidated statement of operations for the year ended December 31, 2010. For the year endedDecember 31, 2008, we reported a loss on the extinguishment of debt of approximately $27.6 million as a result of a debt refinancing during the year.The loss consisted of the write-off of approximately $14.0 million deferred financing costs associated with previous debt, approximately $6.8 million for a prepayment premium, and approximately $6.8 million of fees for a bank amendment that was subsequently retired. Income taxes Income tax expense for the year ended December 31, 2010 increased to approximately $5.0 million from an income tax benefit of approximately $18.0 million for 2009.Of the $5.0 million tax expense, approximately $1.4 million was federal, approximately $1.2 million was state, and approximately $2.4 million was foreign.Income tax expense increased compared to 2009 primarily due to the non-recurring tax benefit of approximately $24.9 million associated with cancellation of debt income in 2009, which was also offset by an increase in the valuation allowance for approximately $42.0 million in 2009.The variation between our effective tax rate and the U.S. statutory rate of 35% for 2010 is primarily due to the impact of the full valuation allowance offset by state and foreign income taxes.As of December 31, 2010, a full valuation allowance has been provided against certain deferred tax assets as it is presently deemed more likely than not that the benefit of such net tax assets will not be utilized.Due to recent cumulative losses accumulated by the Company, management did not rely upon projections of future taxable income in assessing the recoverability of deferred tax assets.The Company’s effective tax rate for the year ended December 31, 2010 was approximately 15.4%. Income tax benefit for the year ended December 31, 2009 decreased to approximately $18.0 million from a benefit of approximately $70.0 million for 2008.The decrease was caused by an increase in valuation allowances of approximately $42.0 million offset by the tax benefit of approximately $24.9 million associated with cancellation of debt income and improved operating performance compared to 2008.The Company’s effective tax rate for the year ended December 31, 2009 was approximately 18.9%. Liquidity and Capital Resources During the year ended December 31, 2010, cash and cash equivalentsincreased slightly to approximately $17.5 million compared to approximately $17.1million as of December 31, 2009, illustrating a consistent cash balance compared with the prior year.During the year ended December31, 2009, cash and cash equivalents decreased approximately $41.2million to $17.1million as of December31, 2009, reflecting the challenging economic conditions currently affecting the housing industry. Our business is seasonal because inclement weather during the winter months reduces the level of building and remodeling activity in both the home repair and remodeling and the new home construction sectors, especially in the Northeast and Midwest regions of the United States and Western Canada.As a result, our liquidity typically increases during the second and third quarters as our borrowing base increases under the ABL Facility reaching a peak early in the fourth quarter, and decreases late in the fourth quarter and throughout the first quarter. 29 Our primary cash needs are for working capital, capital expenditures and debt service.As of December 31, 2010, our annual interest charges for debt service, including the ABL Facility, were estimated to be approximately $108.5million.As of December 31, 2010, we did not have any scheduled debt maturities until 2013.As a result of debt transactions consummated in 2011 described below, our annual interest charges for debt interest decreased approximately $18.8 million to approximately $89.7 million with no scheduled debt maturities until 2014.The specific debt instruments and their corresponding terms and due dates are described in the following sections.Our capital expenditures have historically averaged approximately 1.5% of net sales on an annual basis.We finance these cash requirements through internally generated cash flow and funds borrowed under Ply Gem Industries’ ABL Facility. Ply Gem’s specific cash flow movement for the year ended December 31, 2010 is summarized below: Cash provided by (used in) operating activities Net cash provided by operating activities for the year ended December 31, 2010 was approximately $6.7 million.Net cash used in operating activities for the years ended December 31, 2009 and 2008 was approximately $16.9 million and $58.9 million, respectively.The increase in cash provided by operating activities during 2010 as compared to cash used in operating activities during 2009 is due to higher sales of approximately 4.7% as well as our cost control measures evidenced by plant restructurings completed in prior years.This resulted in higher operating earnings of approximately $16.7 million partially offset by a negative working capital change of approximately $7.1 million compared to 2009.The change in cash used in operating activities for 2009 as compared to 2008 was primarily driven by lower sales of approximately 19.0% for 2009.The sales decrease can be attributed to the 28.8% decrease in single family housing starts during 2009 as compared to 2008.With lower sales, receivables were lower throughout the year, which contributed to less cash from operations.The lower sales levels were offset by a positive inventory change of approximately $26.4 million and favorable working capital changes for accounts payable and accrued expenses of approximately $31.6 million compared to 2008. Cash used in investing activities Net cash used in investing activities for the years ended December 31, 2010, 2009 and 2008 was approximately $9.1 million, $7.8 million and $11.5 million, respectively.The cash used in investing activities for the year ended December 31, 2010 was primarily used for capital expenditures of approximately $11.1 million, partially offset by approximately $2.0 million from the sale of assets.The cash used in investing activities for the year ended December 31, 2009 was primarily used for capital expenditures.The cash used in investing activities for year ended December 31, 2008 was predominantly from capital expenditures of $16.6 million and the acquisition of USV for approximately $3.6 million, partially offset by the sale of assets of approximately $8.8 million. Cash provided by (used in) financing activities Net cash provided by financing activities for the year ended December 31, 2010 was approximately $2.4 million, and consisted of approximately $4.5 million net cash provided as a result of the $210.0 million deleveraging event that occurred during February 2010 of the 9.0% Senior Subordinated Notes, approximately $5.0 million cash provided from net ABL borrowings, approximately $5.0 million cash used for debt issuance costs, approximately $1.5 million cash used for a tax payment on behalf of our parent, and approximately $0.6 million net cash used in equity contributions/repurchases. Net cash used in financing activities for the year ended December 31, 2009 was approximately $17.5 million and was primarily from net revolver payments of $35.0 million, proceeds from debt issuance of $20.0 million, and debt issuance costs of approximately $2.5 million. Net cash provided by financing activities for the year ended December 31, 2008 was approximately $78.2 million and consisted of approximately $15.6 million of net proceeds from long-term debt, net revolver borrowings of approximately $60.0 million, and a $30.0 million cash equity contribution that we received from CI Capital Partners LLC partially offset by approximately $26.6 million of debt issuance costs and approximately $0.8 million of repurchased net equity. Ply Gem’s specific debt instruments and terms are described below: 11.75% Senior Secured Notes due 2013 On June9, 2008, Ply Gem Industries issued $700.0million of 11.75% Senior Secured Notes due 2013(“11.75% Senior Secured Notes”) at an approximate 1.0% discount, yielding proceeds of approximately $693.5million.Interest was paid semi-annually on June 15 and December 15 of each year.On October23, 2009, Ply Gem Industries issued an additional $25.0million of its 11.75% Senior Secured Notes in a private placement transaction.The additional $25.0million of 11.75% Senior Secured Notes had the same terms and covenants as the initial $700.0million of 11.75% Senior Secured Notes.On February 11, 2011, we purchased approximately $718.6 million principal amount of the 11.75% Senior Secured Notes in a tender offer at a price of $1,069.00 per $1,000 principal amount of 11.75% Senior Secured Notes, which included an early tender payment of $40.00 per $1,000 principal amount, plus accrued and unpaid interest, and on February 28, 2011, we purchased $6.0 million principal amount of the 11.75% Senior Secured Notes in the tender offer at a price of $1,029.00 per $1,000 principal amount of 11.75% Senior Secured Notes, plus accrued and unpaid interest.On March 13, 2011, pursuant to the terms of the indenture governing the 11.75% Senior Secured Notes, we redeemed the remaining approximate $0.4 million principal amount of outstanding 11.75% Senior Secured Notes at a redemption price of 103% of the principal amount thereof, plus accrued and unpaid interest.As of March 13, 2011, there were nooutstanding11.75% Senior Secured Notes.The 11.75% Senior Secured Notes would have matured on June15, 2013 and bore interest at the rate of 11.75% per annum. 30 As of December 31, 2010, the 11.75% Senior Secured Notes were fully and unconditionally guaranteed on a joint and several basis by Ply Gem Holdings and all of the domestic subsidiaries of Ply Gem Industries (the “Guarantors”). On November3, 2008, Ply Gem Industries completed its exchange offer with respect to the 11.75% Senior Secured Notes by exchanging $700.0million 11.75% Senior Secured Notes, which were registered under the Securities Act, for $700.0million of the issued and outstanding 11.75% Senior Secured Notes. Upon completion of the exchange offer, all issued and outstanding 11.75% Senior Secured Notes were registered under the Securities Act. However, the $25.0million of 11.75% Senior Secured Notes issued in October 2009 were not registered under the Securities Act and there is no contractual requirement to register these notes. The 11.75% Senior Secured Notes and the related guarantees were secured on a first-priority lien basis by substantially all of the assets (other than the assets securing our obligations under the ABL Facility, which consist primarily of accounts receivable and inventory) of Ply Gem Industries and the Guarantors and on a second-priority lien basis by the assets that secure the ABL Facility In addition, the Company’s stock ownership in the Company’s subsidiaries collateralized the 11.75% Senior Secured Notes to the extent that such equity interests and other securities can secure the 11.75% Senior Secured Notes without Rule3-16 of RegulationS-X under the Securities Act requiring separate financial statements of such subsidiary to be filed with the SEC. As of December31, 2010, no subsidiary’s stock has been excluded from the collateral arrangement due to the Rule3-16 requirement. 8.25% Senior Secured Notes due 2018 On February 11, 2011, Ply Gem Industries issued $800.0million of 8.25% Senior Secured Notes due 2018 (“8.25% Senior Secured Notes”) at par.Ply Gem Industries used the proceeds to purchase approximately $724.6 million principal amount of its outstanding 11.75% Senior Secured Notes in a tender offer, to redeem the remaining approximate $0.4 million principal amount of outstanding 11.75% Senior Secured Notes and to pay related fees and expenses.The 8.25% Senior Secured Notes will mature on February 15, 2018 and bear interest at the rate of 8.25% per annum. Interest will be paid semi-annually on February 15 and August 15 of each year. Prior to February 15, 2014, Ply Gem Industries may redeem the 8.25% Senior Secured Notes, in whole or in part, at a redemption price equal to 100% of the principal amount plus a “make-whole” premium.Prior to February 15, 2014, Ply Gem Industries may redeem up to 35% of the aggregate principal amount of the 8.25% Senior Secured Notes with the net cash proceeds from certain equity offerings at a redemption price equal to 108.25% of the aggregate principal amount of the 8.25% Senior Secured Notes, plus accrued and unpaid interest, if any, provided that at least 55% of the original aggregate principal amount of the 8.25% Senior Secured Notes remains outstanding after the redemption.In addition, not more than once during any twelve-month period, Ply Gem Industries may redeem up to the greater of (i) $80.0million of the 8.25% Senior Secured Notes and (ii) 10% of the principal amount of the 8.25% Senior Secured Notes issued pursuant to the indenture governing the 8.25% Senior Secured Notes (including additional notes) at a redemption price equal to 103% of the aggregate amount of the 8.25 % Senior Secured Notes, plus accrued and unpaid interest, if any.At any time on or after February 15, 2014, Ply Gem Industries may redeem the 8.25% Senior Secured Notes, in whole or in part, at declining redemption prices set forth in the indenture governing the 8.25% Senior Secured Notes, plus, in each case, accrued and unpaid interest, if any, to the redemption date. The 8.25% Senior Secured Notes are fully and unconditionally guaranteed on a joint and several basis bythe Guarantors. The indenture governing the 8.25% Senior Secured Notes contains certain covenants that limit the ability of Ply Gem Industries and its restricted subsidiaries to incur additional indebtedness, pay dividends or make other distributions or repurchase or redeem their stock, make loans and investments, sell assets, incur certain liens, enter into agreements restricting their ability to pay dividends, enter into transactions with affiliates, and consolidate, merge or sell assets.In particular, Ply Gem Industries and its restricted subsidiaries may not incur additional debt (other than permitted debt in limited circumstances) unless, after giving effect to such incurrence, the consolidated interest coverage ratio of Ply Gem Industries would be at least 2.00 to 1.00.In the absence of satisfying the consolidated interest coverage ratio, Ply Gem Industries and its restricted subsidiaries may only incur additional debt in limited circumstances, including, but not limited to, purchase money indebtedness in an aggregate amount not to exceed $25.0million at any one time outstanding, debt of foreign subsidiaries in an aggregate amount not to exceed $30.0 million at any one time outstanding, debt pursuant to a general debt basket in an aggregate amount not to exceed $50.0million at any one time outstanding and the refinancing of other debt under certain circumstances.In addition, Ply Gem Industries and its restricted subsidiaries are limited in their ability to make certain payments, pay dividends or make other distributions to Ply Gem Holdings. Permitted payments, dividends and distributions include, but are not limited to, those used to redeem equity of officers, directors or employees under certain circumstances, to pay taxes, and to pay customary and reasonable costs and expenses of an offering of securities that is not consummated. The 8.25% Senior Secured Notes and the related guarantees are secured on a first-priority lien basis by substantially all of the assets (other than the assets securing our obligations under the ABL Facility, which consist of accounts receivable, inventory, cash, deposit accounts, securities accounts, chattel paper and proceeds of the foregoing and certain assets such as contract rights, instruments and documents related thereto) of Ply Gem Industries and the Guarantors and on a second-priority lien basis by the assets that secure the ABL Facility. 31 In addition, the Company’s stock ownership in the Company’s subsidiaries collateralizes the 8.25% Senior Secured Notes to the extent that such equity interests and other securities can secure the 8.25% Senior Secured Notes without Rule3-16 of RegulationS-X under the Securities Act requiring separate financial statements of such subsidiary to be filed with the SEC. As a result of the 8.25% Senior Secured Notes issuance and subsequent repayment of the 11.75% Senior Secured Notes, we are in process of determining the accounting treatment for this transaction that occurred during the first quarter of 2011.Specifically, we are evaluating whether the transaction will be accounted for as a modification or an extinguishment.We incurred a tender offer premium of approximately $49.8 million in conjunction with this transaction and as of December 31, 2010 had approximately $13.1 million of unamortized debt issuance costs and approximately $7.3 million of unamortized debt discounts related to the 11.75% Senior Secured Notes. Senior Secured Asset-Based Revolving Credit Facility due 2013 Concurrently with the 11.75% Senior Secured Notes offering on June9, 2008, Ply Gem Industries, Ply Gem Holdings and the subsidiaries of Ply Gem Industries entered into the prior ABL Facility.The prior ABL Facility initially provided for revolving credit financing of up to $150.0million, subject to borrowing base availability, with a maturity of five years (June 2013)including sub-facilities for letters of credit, swingline loans, and borrowings in Canadian dollars and U.S.dollars by Ply Gem Canada. In July 2009, we amended the prior ABL Facility to increase the available commitments by $25.0million from $150.0million to $175.0million.As a condition to this availability increase, the applicable margins payable on the loans were increased and made subject to certain minimums.The July 2009 amendment also changed both the availability threshold for certain cash dominion events and compliance with the fixed charge coverage ratio and other covenants. In October 2009, we amended the prior ABL Facility to allow for the issuance of the additional $25.0million of 11.75% Senior Secured Notes and to permit certain refinancing transactions with respect to our 9%Senior Subordinated Notes.The October amendment also permitted Ply Gem Industries to issue equity securities to us, its parent.The October 2009 amendment did not affect the $175.0million availability amount or the applicable interest rate margins under the prior ABL Facility. The prior ABL Facility provided that the revolving commitments may be increased to $200.0million, subject to certain terms and conditions.We had borrowings of $30.0million and $25.0million outstanding under the prior ABL Facility as of December31, 2010 and December31, 2009, respectively.As of December31, 2010, Ply Gem Industries had approximately $139.2million of contractual availability and approximately $78.7million of borrowing base availability under the prior ABL Facility, reflecting $30.0million of borrowings outstanding and approximately $5.8million of letters of credit issued. The interest rates applicable to loans under the prior ABL Facility were, at our option, equal to either a base rate plus an applicable interest margin, or an adjusted LIBOR rate plus an applicable interest margin, as defined in the prior ABL Facility credit agreement.As of December 31, 2010, our interest rate on the prior ABL Facility was approximately 6.0%.The prior ABL Facility contains a requirement to maintain a fixed charge coverage ratio of 1.1 to 1.0 if our excess availability is less than the greater of (a)15% of the lesser of (i)the commitments and (ii)the borrowing base and (b)$20.0million.The fixed charge coverage ratio was not applicable at any point during 2010. Senior Secured Asset Based Revolving Credit Facility due 2016 On January 26, 2011, Ply Gem Industries, Ply Gem Holdings and the subsidiaries of Ply Gem Industries entered into a new ABL Facility.The new ABL Facility provides for revolving credit financing of up to $175.0million, subject to borrowing base availability, including sub-facilities for letters of credit, swingline loans, and borrowings in Canadian dollars and U.S.dollars by Ply Gem Canada.$160.0 million of the new ABL Facility is available to Ply Gem Industries and $15.0 million is available to Ply Gem Canada.In addition, the new ABL Facility provides that the revolving commitments may be increased to $250.0 million, subject to certain terms and conditions.All outstanding loans under the new ABL Facility are due and payable in full on January26, 2016 (or April15, 2014 if the 13.125%Senior Subordinated Notes are not repaid or refinanced by such date). Borrowings under the new ABL Facility bear interest at a rate per annum equal to, at Ply Gem Industries’ option, either (a)a base rate determined by reference to the higher of (1)the corporate base rate of the administrative agent and (2)the federal funds effective rate plus 0.5% or (b)a Eurodollar rate determined by reference to the costs of funds for U.S.dollar deposits for the interest period relevant to such borrowing adjusted for certain additional costs, in each case plus an applicable margin. The initial applicable margin for borrowings under the new ABL Facility is 1.50% for base rate loans and 2.50% for Eurodollar rate loans. The applicable margin for borrowings under the ABL Facility will be subject to step ups and step downs based on average excess availability under that facility. Swingline loans bear interest at a rate per annum equal to the base rate plus the applicable margin. 32 In addition to paying interest on outstanding principal under the new ABL Facility, Ply Gem Industries is required to pay a commitment fee, in respect of the unutilized commitments thereunder, which fee will be determined based on utilization of the ABL Facility (increasing when utilization is low and decreasing when utilization is high). Ply Gem Industries must also pay customary letter of credit fees equal to the applicable margin on Eurodollar loans and agency fees.The new ABL Facility eliminated the interest rate floor that existed in the prior ABL facility agreement.As of January 26, 2011, our interest rate on the new ABL Facility was less than 3.0%.The new ABL Facility contains a requirement to maintain a fixed charge coverage ratio of 1.0 to 1.0 if our excess availability is less than the greater of (a)12.5% of the lesser of (i)the commitments and (ii)the borrowing base and (b)$17.5million.The new ABL Facility also contains a cash dominion requirementif our excess availability is less than the greater of (a)15.0% of the lesser of (i)the commitments and (ii)the borrowing base and (b)$20.0million. All obligations under the new ABL Facility are unconditionally guaranteed by Ply Gem Holdings and substantially all of Ply Gem Industries’ existing and future, direct and indirect, wholly-owned domestic subsidiaries.All obligations under the new ABL Facility, and the guarantees of those obligations, are secured, subject to certain exceptions, by substantially all of the assets of Ply Gem Industries and the guarantors, including a first-priority security interest in personal property consisting of accounts receivable, inventory, cash, deposit accounts, and certain related assets and proceeds of the foregoing and a second-priority security interest in, and mortgages on, substantially all of Ply Gem Industries’ and the guarantors’ material owned real property and equipment and all assets that secure the 8.25% Senior Secured Notes on a first-priority basis.In addition to being secured by the collateral securing the obligations of Ply Gem Industries under the domestic collateral package, the obligations of Ply Gem Canada, which is a borrower under the Canadian sub-facility under the new ABL Facility, are also secured by a first-priority security interest in substantially all of the assets of such Canadian subsidiary, plus additional mortgages in Canada, and a pledge by Ply Gem Industries of the remaining 35% of the equity interests of Ply Gem Canada pledged only to secure the Canadian sub-facility. The new ABL Facility contains certain covenants that limit our ability and the ability of our subsidiaries to incur additional indebtedness, pay dividends or make other distributions or repurchase or redeem their stock, make loans and investments, sell assets, incur certain liens, enter into transactions with affiliates, and consolidate, merge or sell assets. In particular, we are permitted to incur additional debt in limited circumstances, including senior secured notes in an aggregate principal amount not to exceed $800.0 million, permitted subordinated indebtedness in an aggregate principal amount not to exceed $75.0 million at any time outstanding (subject to the ability to incur additional permitted subordinated debt provided that immediately after giving effect to such incurrence excess availability is more than 25% of the lesser of the total borrowing base and the aggregate commitments and Ply Gem Industries is in pro forma compliance with the fixed charge coverage ratio), purchase money indebtedness in an aggregate amount not to exceed $15.0million at any one time outstanding, debt of foreign subsidiaries (other than Canadian subsidiaries) in an aggregate amount not to exceed $2.5million at any one time outstanding, and the refinancing of other debt under certain circumstances. In addition, Ply Gem Industries is limited in its ability to pay dividends or make other distributions to Ply Gem Holdings. Permitted dividends and distributions include those used to redeem equity of its officers, directors or employees under certain circumstances, to pay taxes, to pay operating and other corporate overhead costs and expenses in the ordinary course of business in an aggregate amount not to exceed $2.0million in any calendar year plus reasonable and customary indemnification claims of its directors and executive officers and to pay fees and expenses related to any unsuccessful debt or equity offering. Ply Gem Industries may also make additional payments to Ply Gem Holdings which may be used by Ply Gem Holdings to pay dividends or other distributions on its stock under the new ABL Facility so long as before and after giving effect to such dividend or other distribution excess availability is greater than 25% of the lesser of the total borrowing base and the aggregate commitments and Ply Gem Industries is in pro forma compliance with the consolidated fixed charge coverage ratio.We are in process of determining the accounting treatment for the new ABL Facility and whether certain related costs should be accounted for as a modification or new instrument.This evaluation will be completed in the first quarter of 2011.We had approximately $2.4 million of unamortized debt issuance costs related to the prior ABL Facility as of December 31, 2010. On January 26, 2011, Ply Gem Industries and Ply Gem Canada usedthe initial borrowing of $55.0 million under the new ABL Facility to repay all of the outstanding indebtedness (including all accrued interest) under the Senior Secured Asset-Based Revolving Credit Facility due 2013. 9.00% Senior Subordinated Notes due 2012 Concurrently with the acquisition of Ply Gem Industries on February12, 2004, Ply Gem Industries issued $225.0million aggregate principal amount of its 9%Senior Subordinated Notes, which were guaranteed by the Guarantors. Subsequently, in August 2004, in connection with the MWMHolding acquisition, Ply Gem Industries issued an additional $135.0million of 9%Senior Subordinated Notes, which were also guaranteed by the Guarantors, including MWMHolding and its subsidiaries.Ply Gem Industries paid interest semi-annually on February 15 and August 15 of each year.As of December31, 2009, certain affiliates of the CI Partnerships owned approximately $281.4million of the outstanding 9%Senior Subordinated Notes. In connection with the issuance of $150.0million of the 13.125%Senior Subordinated Notes on January11, 2010, Ply Gem Industries redeemed approximately $141.2million aggregate principal amount of the 9%Senior Subordinated Notes on February16, 2010 at a redemption price of 100% of the principal amount thereof plus accrued interest.Approximately $218.8million aggregate principal amount of the 9%Senior Subordinated Notes held by certain affiliates of the CI Partnerships were transferred to our indirect stockholders and ultimately to Ply Gem Prime. Such notes were then transferred to the Company and then to Ply Gem Industries as a capital contribution and cancelled on February12, 2010. 33 13.125% Senior Subordinated Notes due 2014 On January11, 2010, Ply Gem Industries issued $150.0million of 13.125%Senior Subordinated Notes at an approximate 3.0% discount, yielding proceeds of approximately $145.7million.Ply Gem Industries used the proceeds of the offering to redeem approximately $141.2million aggregate principal amount of its 9%Senior Subordinated Notes due 2012 and to pay certain related costs and expenses.The 13.125%Senior Subordinated Notes will mature on July15, 2014 and bear interest at the rate of 13.125% per annum.Interest will be paid semi-annually on January 15 and July 15 of each year. Prior to January15, 2012, Ply Gem Industries may redeem up to 40% of the aggregate principal amount of the 13.125%Senior Subordinated Notes with the net cash proceeds from certain equity offerings at a redemption price equal to 113.125% of the aggregate principal amount of the 13.125%Senior Subordinated Notes, plus accrued and unpaid interest, if any, provided that at least 60% of the original aggregate principal amount of the 13.125%Senior Subordinated Notes remains outstanding after the redemption.On or after January15, 2012, and prior to January15, 2013, Ply Gem Industries may redeem up to 100% of the aggregate principal amount of the 13.125%Senior Subordinated Notes with the net cash proceeds from certain equity offerings at a redemption price equal to 103% of the aggregate principal amount of the 13.125%Senior Subordinated Notes, plus accrued and unpaid interest, if any.On or after January15, 2013, Ply Gem Industries may redeem up to 100% of the aggregate principal amount of the 13.125%Senior Subordinated Notes with the net cash proceeds from certain equity offerings at a redemption price equal to 100% of the aggregate principal amount of the 13.125%Senior Subordinated Notes, plus accrued and unpaid interest, if any, to the redemption date. The 13.125%Senior Subordinated Notes are unsecured and subordinated in right of payment to all of our existing and future debt, including the new ABL Facility and the 8.25% Senior Secured Notes.The 13.125%Senior Subordinated Notes are unconditionally guaranteed on a joint and several basis by the Guarantors (other than certain unrestricted subsidiaries) on a senior subordinated basis.The guarantees are general unsecured obligations and are subordinated in right of payment to all existing senior debt of the Guarantors, including their guarantees of the 8.25% Senior Secured Notes and the new ABL Facility. The indenture governing the 13.125%Senior Subordinated Notes contains certain covenants that limit the ability of Ply Gem Industries and its subsidiaries to incur additional indebtedness, pay dividends or make other distributions or repurchase or redeem their stock, make loans and investments, sell assets, incur certain liens, enter into transactions with affiliates, and consolidate, merge or sell Ply Gem Industries’ assets.In particular, Ply Gem Industries may not incur additional debt (other than permitted debt in limited circumstances) unless, after giving effect to such incurrence, the consolidated interest coverage ratio would be at least 2.00 to 1.00. In the absence of satisfying the consolidated interest coverage ratio, Ply Gem Industries may only incur additional debt in limited circumstances, including, purchase money indebtedness in an aggregate amount not to exceed $25.0million at any one time outstanding, debt of foreign subsidiaries in an aggregate amount not to exceed $30.0million at any one time outstanding, debt pursuant to a general debt basket in an aggregate amount not to exceed $25.0million at any one time outstanding and the refinancing of other debt under certain circumstances.In addition, Ply Gem Industries is limited in its ability to pay dividends or make other distributions to Ply Gem Holdings. Permitted dividends and distributions include those used to redeem equity of its officers, directors or employees under certain circumstances, to pay taxes, to pay out-of-pocket costs and expenses in an aggregate amount not to exceed $500,000 in any calendar year, to pay customary and reasonable costs and expenses of an offering of securities that is not consummated and other dividends or distributions of up to $20.0million.Ply Gem Industries may also pay dividends or make other distributions to Ply Gem Holdings so long as it can incur $1.00 of additional debt pursuant to the 2.00 to 1.00 consolidated interest coverage ratio test described above and so long as the aggregate amount of such dividend or distribution together with certain other dividends and distributions does not exceed 50% of consolidated net income plus certain other items. On June30, 2010, Ply Gem Industries completed its exchange offer with respect to the 13.125%Senior Subordinated Notes by exchanging $150.0million 13.125%Senior Subordinated Notes, which were registered under the Securities Act, for $150.0million of the issued and outstanding 13.125%Senior Subordinated Notes.Upon completion of the exchange offer, all issued and outstanding 13.125%Senior Subordinated Notes were registered under the SecuritiesAct. Senior Term Loan Facility Our senior facilities with a syndicate of financial institutions and institutional lenders provided for senior secured financing of up to approximately $762.1million.On May23, 2008, we entered into an amendment of the fifth amended and restated credit agreement which consisted of changes to certain debt covenant ratios.The amendment also increased the interest rate on the term loan and extended the maturity of the revolving credit facility from February12, 2009 to August12, 2010. On May23, 2008, Ply Gem received from affiliates of CI Capital Partners a $30.0million cash equity contribution as a condition to the credit facility amendment.On June9, 2008, we used the proceeds from the 11.75% Senior Secured Notes offering to pay off the obligations under the senior term loan facility. Gain (loss) on debt extinguishment As a result of the $141.2 million redemption of the 9% Senior Subordinated Notes on February 16, 2010, we recognized a loss on extinguishment of debt of approximately $2.2million related predominantly to the write off of unamortized debt issuance costs.On February 12, 2010, as a result of the $218.8 million contribution of the 9% Senior Subordinated Notes by an affiliate of our controlling stockholder in exchange for equity of Ply Gem Prime valued at approximately $114.9 million, we recognized a gain on extinguishment of approximately $100.4 million, including the write off of unamortized debt issuance costs of approximately $3.5 million.The $98.2 million net gain on debt extinguishment was recorded within other income (expense) separately in the accompanying consolidated statement of operations for the year ended December 31, 2010. 34 As a result of the debt amendment for our previous senior term loan facility that occurred on May23, 2008 and the issuance of 11.75% Senior Secured Notes on June9, 2008, we expensed approximately $27.6million of fees for the year ended December31, 2008, which have been recorded within other income (expense) separately in the accompanying consolidated statement of operations for the year ended December 31, 2008.The $27.6million was comprised of the write off of approximately $14.0million of non-cash deferred financing costs associated with the previous term debt, approximately $6.8million for a prepayment premium, and approximately $6.8million of bank amendment fees that were subsequently retired. Liquidity requirements We intend to fund our ongoing capital and working capital requirements, including our internal growth, through a combination of cash flows from operations and, if necessary, from borrowings under our ABL Facility.We believe that we will continue to meet our liquidity requirements over the next 12months.We believe that our operating units are positive cash flow generating units and will continue to sustain their operations without any significant liquidity concerns.The performance of these operating units is significantly impacted by the performance of the housing industry, specifically single family housing starts and home repair and remodeling activity.Any unforeseen or unanticipated downturn in the housing industry could have a negative impact on our liquidity position. In order to meet these liquidity requirements as well as other anticipated liquidity needs in the normal course of business, as of December 31, 2010 we had cash and cash equivalents of approximately $17.5million, $139.2million of contractual availability under the ABL Facility and approximately $78.7million of borrowing base availability. Management currently anticipates that these amounts, as well as expected cash flows from our operations and proceeds from any debt or equity financing should be sufficient to meet ongoing operational cash flow needs, capital expenditures, debt service obligations, and other fees payable under other contractual obligations for the foreseeable future. Contractual Obligations The following table summarizes our contractual cash obligations under financing arrangements and lease commitments, including interest amounts, as of December 31, 2010, as if the ABL Facility refinancing and 11.75% Senior Secured Notes refinancing completed in the first quarter of 2011 had occurred as of December 31, 2010.Interest on the 8.25% Senior Secured Notes and the 13.125% Senior Subordinated Notes is fixed.Interest on the new ABL Facility is variable and has been presented at the current rate of approximately 3.0%.Actual interest rates for future periods may differ from those presented here. Total Less Than More than (Amounts in thousands) Amount 1 Year 1 - 3 Years 3 - 5 Years 5 Years Long-term debt (1) $ $
